Exhibit 10.57

 

SUBLEASE

 

BETWEEN

 

222 INTERNATIONAL, LIMITED PARTNERSHIP

 

AS

“SUBLESSOR”

 

AND

 

MERRIMACK SERVICES CORPORATION

 

AS

“SUBLESSEE”

 

222 INTERNATIONAL DRIVE

 

SUITE #            125            

 

PORTSMOUTH, NEW HAMPSHIRE 03801

 

DATED AS OF MARCH 4, 2005

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE

--------------------------------------------------------------------------------

        PAGE


--------------------------------------------------------------------------------

SUBLEASE         4 RECITALS         5 ARTICLE 1.    PREMISES    7 ARTICLE 2.   
CONDITION OF SUBLEASED PREMISES    8 ARTICLE 3.    TERM    9 ARTICLE 4.    BASIC
RENT    9 ARTICLE 5.    IMPOSITIONS    13 ARTICLE 6.    SURRENDER OF SUBLEASED
PREMISES    13 ARTICLE 7.    INSURANCE    14 ARTICLE 8.    USE OF SUBLEASED
PREMISES    16 ARTICLE 9.    LIENS    18 ARTICLE 10.    ALTERATIONS - SIGNS   
19 ARTICLE 11.    RIGHT OF SUBLESSOR TO INSPECT AND REPAIR    20 ARTICLE 12.   
GENERAL INDEMNIFICATION BY SUBLESSEE    22 ARTICLE 13.    UTILITIES    23
ARTICLE 14.    INSTALLATION AND ALTERATIONS BY SUBLESSEE, REPAIRS AND SERVICES
TO BE FURNISHED BY SUBLESSOR    24 ARTICLE 15.    ACCESS TO PREMISES    27
ARTICLE 16    DAMAGE OR DESTRUCTION    28 ARTICLE 17.    EMINENT DOMAIN    28
ARTICLE 18.    DEFAULTS    29 ARTICLE 19.    SUBORDINATION TO MORTGAGES    30
ARTICLE 20.    CERTIFICATE    31 ARTICLE 21.    DELEGATION - ASSIGNMENT -
SUBLEASES-MORTGAGE    31 ARTICLE 22.    ENVIRONMENTAL PROTECTION    32 ARTICLE
23.    HOLDING OVER    37 ARTICLE 24.    WAIVERS    37 ARTICLE 25.    QUIET
ENJOYMENT    37 ARTICLE 26.    FAILURE OF PERFORMANCE    38 ARTICLE 27.   
INTERPRETATION    38 ARTICLE 28.    NOTICES    39 ARTICLE 29.    DISPUTES AND
LITIGATION    39 ARTICLE 30.    MISCELLANEOUS    39

 

2



--------------------------------------------------------------------------------

EXHIBITS TO SUBLEASE

 

Exhibit


--------------------------------------------------------------------------------

     1    -    PRIMARY SUBLEASE 2    -    APPLICATION AND ACCEPTANCE 3    -   
MASTER LEASE BETWEEN PEASE DEVELOPMENT AUTHORITY AND AIR FORCE 4    -    FEDERAL
FACILITIES AGREEMENT 5    -    PLANS DESIGNATING THE SUBLEASED PREMISES 6    -
   ALTERATIONS 7    -    LIST OF ENVIRONMENTAL LAWS AND REGULATIONS 8    -   
CERTIFICATE OF GOOD STANDING 9    -    FAA REQUIREMENTS 10    -    SUBORDINATION
AND NON-DISTURBANCE AGREEMENT 11    -    RULES AND REGULATIONS 12    -   
OPERATING EXPENSES

 

3



--------------------------------------------------------------------------------

SUBLEASE

 

THIS SUBLEASE (“Sublease”) is made by and between 222 International, Limited
Partnership, (“Sublessor”) and Merrimack Services Corporation, (“Sublessee”).
(Sublessor and Sublessee may be referred to jointly as the “Parties.”)

 

SUMMARY OF BASIC LEASE PROVISIONS AND RECITALS

 

Summary of Basic Lease Provisions and Recitals

 

The Summary of Basic Lease Provisions and Recitals contains the basis of this
sublease between Sublessor and Sublessee named below. Articles, Sections and
Paragraphs of the Sublease define and expand the Basic Terms, and are to be read
in conjunction with the Basic Terms.

 

1. Date of Lease: March 4, 2005

 

2. Sublessor: 222 International, Limited Partnership

 

3. Property Manager: CPManagement, Inc., Three Mound Court, Merrimack, NH 03054

 

4. Sublessee: Merrimack Services Corporation for the benefit of its affiliated
company, PC Connection Sales Corporation.

 

5. Property: The property is comprised of the building; and the land parcel on
which it is located known as 222 International Drive, Portsmouth, New Hampshire,
including the parking lot and other improvements (the “Building”).

 

6. Subleased Premises: 16,018 square feet of the Building shown on Exhibit #5.

 

7. Lease Term: Five (5) years beginning on May 1,, 2005 or such other date as
specified in Article 3 of this Sublease and ending on April 30, 2010.

 

Options to Extend: Two (2) Three (3) year options.

 

8. Permitted Uses: General Office and telephone Call Center for PC Connection
Sales Corporation and related uses which must conform to the light industrial /
manufacturing uses authorized by the Pease Development Authority.

 

9. Sublessee’s Guarantees:

 

10. Initial Security Deposit: Sixteen Thousand, Two Hundred and 00/100
($16,200.00) Dollars (one month’s rent obligation).

 

11. Parking: Sublessee shall have the immediate use of up to 75 parking spaces
with the progressive use of up to 160 parking spaces (the “Allocation”) to use
in common with other subtenants of the Building. Visitor and handicapped parking
spaces are so marked. The Sublessee acknowledges that this Allocation exceeds
the standard number of spaces

 

4



--------------------------------------------------------------------------------

normally allotted at the Building. Should Sublessor, at its sole discretion,
determine that Sublessee’s parking regularly adversely affects the parking
availability to other subtenants at the Building, Sublessee agrees to fund the
construction of additional parking for the Building at a budgeted rate of
$480.00 per additional constructed space with variances to this amount to be
mutually agreed upon at the time. Sublessor shall notify Sublessee of its intent
to require the construction of new parking spaces. Sublessee shall then be
required to pay as Additional Rent the costs as set forth.

 

12. Base Rent: One Hundred Twenty Eight Thousand, One Hundred Forty Four and
00/100 ($128,144.00) Dollars annually; Ten Thousand, Six Hundred Seventy Eight
and 67/100 ($10,678.67) Dollars monthly; $8.00 per rentable square foot, as
adjusted pursuant to Section 4.02. The manner and timing of the payment of Base
Rent is in accordance with Section 4.01.

 

13. Other Periodic Payments : As described under Article 4.

 

14. Sublessee’s Prorata Share: 25.61% of Building’s 62,545 rentable square feet.

 

15. Initial Public Liability Insurance: $2,000,000 minimum Commercial General
Liability coverage - $1,000,000 in automobile coverage and Worker’s Compensation
coverage at statutory minimum levels.

 

RECITALS

 

A. 222 International, Limited Partnership, entered into a Sublease dated
September 7, 1999 with the Pease Development Authority (“PDA”), an agency of the
State of New Hampshire established pursuant to RSA ch 12-G for premises located
at the Pease International Tradeport in Portsmouth, New Hampshire described as
follows: The premises shown on a Plan entitled “Subdivision Plan of Land at 222
International Drive at Pease International Tradeport, Portsmouth, New Hampshire”
recorded in the Rockingham County Registry of Deeds as Plan #D-28060, a copy of
which Sublease is attached hereto as Exhibit 1 (the “Primary Sublease”). The
Primary Sublease is subject and subordinate to all agreements made between PDA
and the United States of America or the United States Air Force including, but
not limited to, the Master Lease, the Application, the Acceptance and the FFA,
all as hereinafter defined.

 

B. PDA anticipates acquiring fee title to the portion of the former Pease Air
Force Base hereinafter designate Premises I and Premises II from the United
States of America (“Government or Air Force”) by public benefit transfer (i.e.
transfer without consideration) pursuant to the general authority contained in
49 U.S.C. Sections 47151-47153 and other applicable provisions of law.
(Together, Premises I and Premises II constitute the entirety of the Airport
(the “Airport” or “Pease”). The terms of such acquisition are set forth in an
Amended Application for Public Benefit Transfer executed by PDA (“Application”)
and accepted by the Air Force on April 14, 1992 (the “Acceptance”), as the same
has been subsequently amended by Amendment No. 1 dated March 24, 1994 and
executed June 27, 1997 (“Amendment No. 1”). The Amended Application was approved
December 12, 1995 and confirmed March 18, 1997, and the Air Force executed an
acceptance of the Amended Application on June 26, 1997

 

5



--------------------------------------------------------------------------------

(“Acceptance II”). The Acceptance and Acceptance II may be referred to
collectively as the “Acceptances”. Pending final disposition of the Airport in
accordance with the terms of the Amended Application and Acceptances, PDA and
Air Force have entered into a Lease as of April 14, 1992 for the Airport
District, a Supplement No. 1 thereto dated August 4, 1992, a Supplement No. 2
thereto dated July 15, 1993 and a Supplement No. 3 thereto dated June 27, 1997
(collectively the “Master Lease”). The Subleased Premises presently located
within the Airport District and are located in Premises II. The Parties
acknowledge that the Application, Acceptance and Master Lease impose certain
requirements on Sublessor with respect to subleases which are addressed in the
terms and attached to this Sublease as Exhibit 2 and 3, the terms Application,
Acceptance and Master Lease shall include any amendments to said documents. The
Parties acknowledge that a Federal Facilities Agreement (“FFA”) required under
Section 120 of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seg, was entered into by
the Air Force, the New Hampshire Department of Environmental Services (“NHDES”)
and the United States Environmental Protection Agency (“EPA”) regarding certain
contamination at Pease and that FFA also imposes certain requirements upon
Sublessor and Sublessee which are addressed in the terms and conditions of this
Sublease. A copy of the FFA is attached to this Sublease as Exhibit 4. Unless
the context refers specifically to the document constituting Exhibit 4, the term
FFA shall include any amendments to said document.

 

C. Sublessor is 222 International, Limited Partnership and is duly organized and
existing under the laws of the State of Delaware with a principal place of
business at Two International Drive, Pease International Tradeport, Portsmouth,
New Hampshire, and is qualified to do business in the State of New Hampshire.

 

D. Sublessee Merrimack Services Corporation and PC Connection Sales Corporation
are duly organized and existing under the laws of the State of Delaware with a
principal place of business at 730 Milford Road, Merrimack, New Hampshire, and
is qualified to do business in the State of New Hampshire.

 

E. Manager: C.P. Management, Inc., 3 Mound Court, Merrimack, NH 03054

 

6



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants herein contained and other
valuable consideration, the receipt of which is hereby acknowledged, Sublessor
and Sublessee hereby agree as follows:

 

ARTICLE 1.

 

PREMISES

 

1.1. Description of Subleased Premises

 

Sublessor, for and in consideration of the rents and covenants herein specified
to be paid and performed by Sublessee, hereby leases to Sublessee, and Sublessee
hereby hires from Sublessor, the premises described generally below and more
particularly on the plans attached as Exhibit 5 (the “Subleased Premises” or the
“Premises”): consisting of approximately 16,018 square feet as adjusted by the
final as built of square footage of the lease premises and located at 222
International Drive, Portsmouth, New Hampshire..

 

Excluded from the Subleased Premises are property or other rights obtained by a
utility supplier from PDA pursuant to a sublease or other agreement in
connection with the provision of utility lines and or utility services at the
Airport.

 

Appurtenant Rights and Reservations. (a) Sublessee shall have, as appurtenant to
the Premises, the non-exclusive right to use, and permit its invitees to use in
common with others, public or common lobbies, hallways, and common walkways
necessary for access to the Building, and if the portion of the Premises on any
floor includes less than the entire floor, the common toilets, corridors and
elevator lobby of such floor; but Sublessee shall have no other appurtenant
rights and all such rights shall always be subject to reasonable rules and
regulations from time to time established by Sublessor pursuant to Section 14.7
and to the right of Sublessor to designate and change from time to time areas
and facilities so to be used.

 

(b) Excepted and excluded from the Premises are the ceiling, floor, perimeter
walls and exterior windows, except the inner surfaces thereof, but the entry
doors (and related glass and finish work) to the Premises are a part thereof;
and Sublessee agrees that Sublessor shall have the right to place in the
Premises (but in such manner as to reduce to a minimum interference with
Sublessee’s use of the Premises) interior storm windows, subcontrol devices (by
way of illustration, an electric sub panel, etc.), utility lines, pipes,
equipment and the like, in, over and upon the Premises. Sublessee shall install
and maintain, as Sublessor may require, proper access panels in any hung
ceilings or walls as may be installed by Sublessee in the Premises to afford
access to any facilities above the ceiling or within or behind the walls.

 

1.2. Easements - Rights-of-Way

 

This Sublease is subject to existing easements and rights-of-way of record, the
Utility Sublease and License Agreement dated July 31, 1992 by and between PDA
and Public Service Company of New Hampshire (“PSNH”), the utility Sublease and
License Agreement dated May 10, 1995 by PDA and New England Telephone and
Telegraph Company (“NETEL”); (iii) the Wastewater Disposal and Water Service
Facilities Sublease and License Agreement dated as of January 1, 1993 and
amended July 1, 1998 by and between PDA and the City of Portsmouth (“COP”) and
(iv) the Pipeline Easement and Transfer Agreement dated August 12, 1998 by and

 

7



--------------------------------------------------------------------------------

between PDA, Portland Natural Gas Transmission System and Maritime & Northeast
Pipeline, L.L.C. and such other agreements as PDA shall reasonably require for
the provision of utilities and the operation, maintenance and repair of the
Airport.

 

The Government reserves for the use and benefit of the public, an avigation
easement and a right of way for the free and unobstructed passage of aircraft in
the airspace above the surface of the Airport, together with the right to cause
in such airspace such sound, vibrations, fumes, dust, fuel particles, and all
other effects as may be caused by the operation of aircraft, now known or
hereafter used, for the navigation through or flight in the said airspace, and
for use of said airspace for landing on, taking off from, or operating on the
Airport.

 

13. Access

 

Sublessee shall have in common with other Airport tenants and authorized Airport
users the right to use the entrances, exits and roadways designated by PDA for
common use at the Airport, subordinate, however, to PDA’s rights to manage the
common areas and roadways, which rights of PDA shall include, without
limitation, the right to impose reasonable rules and regulations, and to add,
delete, alter, or otherwise modify the designation and use of all parking areas,
entrances, exits, roadways and other areas of the Airport.

 

The rights of Sublessee under this Section 1.3 shall be subordinate to PDA’s
rights, to manage the common areas and roadways which rights shall include,
without limitation, the right to impose reasonable rules and regulations
relating to use of the common areas and roadways and the right to add, delete,
alter or otherwise modify the designation and use of all parking areas,
entrances, exits, roadways and other areas of the Airport, provided, however,
that during the term of this Sublease, Sublessee shall have reasonable access
the Premises.

 

ARTICLE 2.

 

CONDITION OF SUBLEASED PREMISES

 

2.1. The Sublessor warrants that all permits and approvals necessary to the
construction of the building have been obtained and that certificates of
occupancy shall be obtained prior to the Sublessee occupancy of the subleased
premises.

 

2.2. Sublessee hereby acknowledges and agrees to accept the Premises on the
Commencement Date in its then “as is” condition without representation or
warranty of Sublessor of any kind, either express or implied. Sublessor hereby
extends to the Sublessee the benefit of any warranties given by any contractor
or subcontractor of the Sublessor, as shall pertain to the subleased premises.

 

2.3. Sublessee acknowledges to the extent it performs any Alterations (as
defined in Section 10.1) or other improvements at the Subleased Premises, it
will be responsible for assuring that such Alterations or other improvements
comply with Article 10 and PDA Land Use Controls, as hereinafter defined, and
for obtaining any required building permits or certificates of occupancy with
respect to such Alterations or other improvements.

 

8



--------------------------------------------------------------------------------

ARTICLE 3.

 

TERM

 

3.1. This Sublease shall be for a base term of five (5) year(s) (“Base Term”)
which term shall commence upon May 1, 2005, (Term Commencement Date”) and shall
expire at midnight on April 30, 2010, unless terminated earlier or extended in
accordance with the provisions of this Sublease. Sublessee shall have up to two
(2) three (3) year option(s) exercisable by it at its sole discretion, which
options, if exercised, shall extend the Base Term for an additional six (6) year
period, except as otherwise provided in Section 3.2.

 

3.2. As a condition precedent to the exercise by Sublessee of any of its options
to extend the term of this Sublease, Sublessee shall give a written notice
(“Option Notice”) to Sublessor of its exercise of each such option at least six
(6) months prior to the end of the Base Term or any applicable Extension Period.

 

3.3. The options to extend the term hereby granted may not be exercised at any
time during which Sublessee has subleased a portion or all of the premises or if
Sublessee is in default under any of the terms of this Sublease.

 

3.4. Unless the context clearly indicates otherwise when used in this Sublease
the phrase “term of this Sublease” shall mean the Base Term plus any duly
exercised allowable extensions thereof.

 

ARTICLE 4.

 

BASIC RENT

 

4.1. The basic annual rent shall be One Hundred Twenty Eight Thousand, One
Hundred Forty Four and 00/100 ($128,144.00) Dollars annually; Ten Thousand, Six
Hundred Seventy Eight and 67/100 ($10,678.67) Dollars monthly; $8.00 per
rentable square foot.

 

4.2 Security Deposit

 

Upon the execution of this lease, the Sublessee shall pay the sum of $16,200.00
(one month’s rent) as a security deposit for the performance by the Sublessee of
its obligations hereunder.

 

4.3. Basic Rent due under Section 4.1 shall commence upon the Term Commencement
Date. The annual Basic Rent shall be payable in each case in equal monthly
installments of one twelfth thereof in advance on the first day of each month
without offset in lawful money of the United States at the office of Sublessor
at the Airport or at such other address as Sublessor may hereafter designate. In
addition, Sublessee agrees to pay when due, such other amounts that may be
required to be paid as additional rent. Sublessee’s rent obligation for any
fractional portion of a calendar month at the beginning or end of the term of
this Sublease shall be a similar fraction of the rental due for an entire month.

 

9



--------------------------------------------------------------------------------

4.4. As of each Adjustment Date (as hereinafter defined), the Basic Rent shall
be adjusted as provided in Section 4.4 to reflect changes in the Consumer Price
Index for All Urban Consumers applicable to the Boston area (all items 1982 -
1984 = 100) published by the United States Department of Labor, Bureau of Labor
Statistics (the “Index”).

 

On the first day following the expiration of the first year of the term of this
Sublease and on the first day of each subsequent year (individually an
“Adjustment Date” and collectively the “Adjustment Dates”), Basic Rent shall be
subject to adjustment for the remainder of the term of this Sublease as follows:

 

(1) For the first annual adjustment (commencing on the first day following the
expiration of the first year of the term of this Sublease), the basis for
computing such adjustment shall be the Index most recently published prior to
the beginning of the first year of the term (“Beginning Index”). If the Index
most recently published prior to the first Adjustment Date (“Extension Index”)
has increased over the Beginning Index, the Basic Rent for the one-year period
commencing as of such first Adjustment Date shall be the result obtained by
multiplying the annual Basic Rent in effect on the day of the Adjustment Date
(i.e. the annual rental for year one by a fraction, the numerator of which is
the Extension Index and the denominator of which is the Beginning Index.

 

(2) For all subsequent annual adjustments, the rent shall be adjusted in the
same manner as that for the first annual adjustment provided; however, that the
rental base shall be the rental in effect just prior to the then applicable
Adjustment Date, the Extension Index for the preceding period shall be the
Beginning Index and the Extension Index shall be the index most recently
published prior to the then applicable Adjustment Date. On each Adjustment Date,
the Parties shall execute an acknowledgment reflecting the new rent. Failure to
execute such an acknowledgment shall not affect either the validity of this
Sublease or the effective date of any adjustment to the rent hereunder.

 

(3) If for any Adjustment Date the Index most recently published following the
Adjustment Date has not increased over, or has decreased from, the Beginning
Index for that period, no escalation in rent shall be required on that
Adjustment Date, and the rent shall remain at its then current rate until the
next Adjustment Date.

 

If the Index is changed in any manner, including without limitation, a change in
the base year, the Index shall be converted in accordance with the conversion
factor published by the United States Department of Labor, Bureau of Labor
Statistics. If the Index is discontinued or revised during the term of this
Sublease, such other government index or computation with which it is replaced
shall be used in order to obtain substantially the same result as would be
obtained if the Index had not been discontinued or revised. If the Parties shall
be unable to agree upon a successor index, the Parties shall refer the choice of
a successor index to arbitration in accordance with the rules of the American
Arbitration Association.

 

4.5. OPERATING EXPENSES

 

4.5 ADDITIONAL RENT. Sublessee agrees to pay to Sublessor as Additional Rent the
Operating Expenses, Utility Expenses and Taxes as defined in this Section 4.5.

 

10



--------------------------------------------------------------------------------

4.5.1 Definitions. For the purpose of this Article, the following terms shall
have the following respective meanings:

 

  (i) Operating Year: Each calendar year in which any part of the Term of this
Sublease shall fall.

 

  (ii) Operating Expenses: The aggregate costs or expenses reasonably incurred
by Sublessor with respect to the operation, administration, insuring, cleaning,
repair, maintenance and management of the Property (but specifically excluding
Utility Expenses) all as set forth in Exhibit 12 annexed hereto, provided that,
if during any portion of the Operating Year for which Operating Expenses are be
computed, less than all of the Premises Rentable Area was occupied by Sublessee
or if Sublessor is not supplying all sublessees with the services being supplied
hereunder, actual Operating Expenses incurred shall be reasonably extrapolated
by Sublessor on an item by item basis to the estimated Operating Expenses that
would have been incurred if the Premises were fully occupied for such Year and
such services were being supplied to all sublessees, and such extrapolated
amount shall, for the purposes hereof, be deemed to be the Operating Expenses
for such Year.

 

  (iii) Utility Expenses: The aggregate costs or expenses reasonably incurred by
Sublessor with respect to supplying electricity (other than electricity supplied
to those portions of the Premises leased to sublessees), oil, steam, gas, water
and sewer and other utilities supplied to the Property and not paid or directly
by sublessees, provided that, if during any portion of the Operating Year for
which Utility Expenses are be computed, less than all Building Rentable Area was
occupied by sublessees or if Sublessor is not supplying all sublessees with the
utilities being supplied hereunder, actual utility expenses incurred shall be
reasonably extrapolated by Sublessor on an item by item basis to the estimated
Utility Expenses that would have bee incurred if the Premises were fully
occupied for such Year and such utilities were being supplied to all sublessees,
and such extrapolated amount shall, or the purposes hereof, be deemed to be the
Utility Expenses for such Year.

 

  (iv) Taxes: “Taxes” shall mean all real estate taxes, special assessments and
betterment assessments assessed with respect to the Premises for any Tax Year.

 

  (v) Land Rent: The rent charged to and paid by Sublessor to the PDA, or any
successor authority, under the Primary Sublease assessed with respect to the
Premises for any Operating Year.

 

4.5.2 Sublessee’s Payments. Sublessee shall pay as Additional Rent to Sublessor
in accordance with the schedule set forth in Section 4.5.3 during the Initial
Term hereof and on the same schedule applicable to Base Rent under Section 4.3,
an amount equal to the total amount of Sublessor’s Operating Expenses, Utility
Expenses, Land Rent and Taxes or each Operating Year Multiplied by the
Sublessee’s Pro Rata Share.

 

11



--------------------------------------------------------------------------------

4.5.3 Estimated Expenses.

 

  (a) Estimated Expense Payments. Sublessor shall present prior to the beginning
of each calendar year during the term of this Sublease, a reasonable estimation
of Sublessor’s Pro Rata Share of Operating Expenses, Utility Expenses, Land Rent
and Taxes allocable to the Subleased Premises; Sublessee shall pay in each
ensuing calendar month one-twelfth (1/12) of the amount of such Sublessor’s
estimated expenses allocable to the Subleased Premises. A final reconciliation
shall be made by Sublessor at the end of each calendar year by applying the
amount of such interim payments to the amounts otherwise due upon presentation
of the annual statement rendered to Sublessee on or before March 31st of each
Operating Year.

 

  (b) Records. Sublessor agrees to keep in its principal office true and
accurate records of such Operating Expenses. Sublessee shall have the right for
a period of six months following receipt of any statement rendered under Section
4.5.3 (a) to examine the records on which such statement is based. In the event
of any dispute with respect to any amount due under either Section 4.5, either
party may refer to the dispute to arbitration pursuant to Article 29 hereof.

 

4.6. RENT DURING OPTION PERIOD

 

In the event that the Sublessee shall exercise its option(s) to renew, the
annual rent at the commencement of the option period(s) shall be at 100% the
Fair Market Rental Rate.

 

The “Fair Market Rental Rate” shall mean the fair market net rent for the
Subleased Premises, as of six months prior to the commencement date of each of
the Option Periods, which fair market net rent applicable to tenants of
comparable financial standing for space of comparable size in comparable
buildings in Portsmouth, New Hampshire under leases similar to this Sublease,
which amount shall take into account (a) any amount relating to the payment of
amounts similar to those amounts paid by Sublessee as Additional Rent payments
under Section 4.5 of this Sublease, (b) any value attributable to any leasehold
improvements made in or to the Subleased Premises paid for by Sublessor, (c) any
value attributable to rent credits or similar inducements customarily given new
tenants in comparable buildings in Portsmouth, New Hampshire, and (d) any amount
relating to the payment of brokerage commissions or other expenses incurred by
Sublessor in connection with the negotiation and execution of this Sublease The
Fair Market Rental Rate, or the basic rent charges during the final year of the
then current term shall determine the first years option period rent.

 

In addition, the basic rent shall be adjusted during the option period in the
same manner as adjusted during the initial term of the lease, as provided above.
All other additional rent shall also be paid, as provided in Section 4.4 above.

 

12



--------------------------------------------------------------------------------

ARTICLE 5

 

IMPOSITIONS

 

5.1. During the term of this Sublease, Sublessor shall pay when due, all taxes,
charges, excises, license and permit fees, assessments, and other governmental
charges, general and special, ordinary and extraordinary, unforeseen, as well as
foreseen, of any kind and nature whatsoever, which during the term of this
Sublease are assessed or imposed upon or become due and payable or a lien upon
the land and buildings of which the Subleased Premises are a part.

 

5.2 Abatement. If Sublessor shall receive any tax refund or reimbursement of
Taxes or sum in lieu thereof with respect to any Tax Year which is not due to
vacancies in the Building, then out of any balance remaining thereof after
deducting Sublessor’s expenses reasonably incurred in obtaining such refund,
Sublessor shall, provided there does not then exist a Default of Sublessee,
credit an amount equal to such refund or reimbursement or sum in lieu thereof
(exclusive of any interest) multiplied by the Pro Rata Share against the
obligations of Sublessee next falling due under this Article IV or if no such
amounts are due, refund the balance to the Sublessee upon receipt.

 

ARTICLE 6.

 

SURRENDER OF SUBLEASED PREMISES

 

6.1. On the expiration or termination of this Sublease, Sublessee shall
surrender to Sublessor the Subleased Premises, including all improvements and
fixtures therein whether leased to or otherwise owned by Sublessee, broom clean
and in good order, condition and repair, reasonable wear and tear excepted,
together with all alterations, decorations, additions and improvements that may
have been made in, to or on the Subleased Premises, except that Sublessee shall
be allowed to remove its personal property or any improvements made by Sublessee
at its sole expense that can be removed without damage to any buildings,
facilities or other improvements to the Subleased Premises. The Subleased
Premises, including the improvements and fixtures therein, shall be delivered
free and clear of all subtenancies, liens and encumbrances, other than those, if
any, permitted hereby or otherwise created or consented to by Sublessor, and, if
requested to do so, Sublessee shall execute, acknowledge and deliver to
Sublessor such instruments of further assurance as in the opinion of Sublessor
are necessary or desirable to confirm or perfect Sublessor’s right, title and
interest in and to the Subleased Premises including said improvements and
fixtures. On or before the end of the Sublease term, Sublessee shall remove all
of Sublessee’s personal and other property allowed to be removed hereunder, and
all such property not removed shall be deemed abandoned by Sublessee and may be
utilized or disposed of by Sublessor without any liability to Sublessee.
Sublessee’s obligation under this Article 6 shall survive the expiration or
termination of this Sublease.

 

13



--------------------------------------------------------------------------------

ARTICLE 7.

 

INSURANCE

 

7.1.Public Liability Insurance. Sublessee agrees to maintain in full force from
the date upon which Sublessee first enters the Premises for any reason,
throughout the Term of this Sublease, and thereafter so long as Sublessee is in
occupancy of any part of the Premises, a policy of general liability and
property damage insurance (including broad form contractual liability,
independent contractor’s hazard and completed operations coverage) under which
Sublessor, Manager (and such other persons as are in privy of estate with
Sublessor as may be set out in notice from time to time) and Sublessee are named
as additional insureds, and under which the insurer agrees to defend, indemnify
and hold Sublessor, Manager, and those in privity of estate with Sublessor,
harmless from and against all cost, expense and/or liability arising out of or
based upon any and all claims, accidents, injuries and damages set forth in
Article 12. Each such policy shall be non-cancelable and non-amendable with
respect to Sublessor, Manager and Sublessor’s said designees without thirty (30)
days’ prior notice to Sublessor and shall be as follows:

 

(1) Comprehensive general liability insurance to a limit of not less than two
million ($2,000,000) dollars, endorsed for products and completed operations
liability insurance, on an “occurrence basis” against claims for “personal
injury”, including without limitation, bodily injury, death or property damages,
occurring upon, in or about the land and buildings of which the Subleased
Premises are a part as required pursuant to the Primary Sublease.

 

(2) Worker’s compensation and employer’s liability insurance in an amount and
form which meets all applicable requirements of the labor laws of the State of
New Hampshire, as amended from time to time, and which specifically covers the
persons and risks involved in this Sublease.

 

(3) Automobile liability insurance in amounts approved from time to time by
Sublessor, but not less than one million ($1,000,000) dollars combined single
limit for owned, hired and non-owned automobiles.

 

7.2. All policies of insurance required to be carried under this Article shall
be effected under valid and enforceable policies, in such forms and amounts as
may, from time to time, be required under this Sublease, issued by insurers of
recognized responsibility which are authorized to transact such insurance
coverage in the State of New Hampshire, and which have been approved in writing
by Sublessor, which approval shall not be withheld unreasonably. Except for
workman’s compensation coverage, all such policies of insurance shall be for the
mutual benefit of Sublessor, PDA, the United States of America and Sublessee as
named additional insureds. Upon the execution of this Sublease (and thereafter
not less than fifteen (15) days prior to the expiration date of each policy
furnished pursuant to this Article) the original of each policy required to be
furnished pursuant to this Article (or, with the consent of Sublessor, which
consent shall not be unreasonably withheld, in the case of comprehensive general
liability insurance and products liability insurance, a certificate of the
insurer reasonably satisfactory to Sublessor) bearing a notation evidencing the
payment of the premium or accompanied by other evidence reasonably satisfactory
to Sublessor of such payment, shall be delivered by Sublessee to Sublessor.

 

14



--------------------------------------------------------------------------------

7.3. All policies of insurance shall provide for loss thereunder to be adjusted
and payable to Sublessor or Sublessee in accordance with the terms of this
Sublease.

 

7.4. Each such policy or certificate therefor issued by the insurer shall to the
extent obtainable contain (i) a provision that no act or omission of Sublessee,
or any employee, officer or agent of Sublessee, which would otherwise result in
forfeiture or reduction of the insurance therein provided shall affect or limit
the obligation of the insurance company to pay the amount of any loss sustained,
and (ii) an agreement by the insurer that such policy shall not be canceled
without at least thirty (30) days prior written notice by registered mail to
Sublessor and PDA and (iii) provide that the insurer shall have no right of
subrogation against the United States of America or PDA.

 

7.5. All policies of insurance required to be maintained by Sublessee shall have
attached thereto the Lender’s Loss Payable Endorsement, or its equivalent, or a
loss payable clause acceptable to Sublessor, for the benefit of any Mortgagee,
but the right of any Mortgagee to the payment of insurance proceeds shall at all
times be subject to the provisions of this Sublease with respect to the
application of the proceeds of such insurance.

 

7.6. Sublessee shall observe and comply with the requirements of all policies of
insurance at any time in force with respect to the Subleased Premises and
Sublessee shall also perform and satisfy the requirements of the companies
writing such policies so that at all times companies of good standing reasonably
satisfactory to Sublessor shall be willing to write or to continue such
insurance. Sublessee shall, in the event of any violations or attempted
violations of the provisions of this Section 7.6 by a subtenant, take steps,
immediately upon knowledge of such violation or attempted violation, to remedy
or prevent the same as the case may be.

 

7.7. Any insurance provided for in this Sublease may be effected by a policy or
policies of blanket insurance or may be continued in such form until otherwise
required by Sublessor; provided, however, that the amount of the total insurance
allocated to the Subleased Premises shall be such as to furnish in protection
the equivalent of separate policies in the amounts herein required, and provided
further that in all other respects, any such policy or policies shall comply
with the other provisions of this Sublease. In any such case it shall not be
necessary to deliver the original of any such blanket policy to Sublessor, but
Sublessee shall deliver to Sublessor and to any Mortgagee a certificate or
duplicate of such policy in form and content acceptable to Sublessor.

 

7.8. Sublessee’s Risk. To the maximum extent this agreement may be made
effective according to law, Sublessee agrees to use and occupy the Premises and
to use such other portions of the Property as Sublessee is herein given the
right to use at Sublessee’s own risk; and Sublessor shall have no responsibility
or liability for any loss of or damage to Sublessee’s Removable Property or for
any inconvenience, annoyance, interruption or injury to business arising from
Sublessor’s making any repairs or changes which Sublessor is permitted by this
Sublease or required by law to make in or to any portion of the Premises or
other sections of the Property, or in or to the fixtures, equipment or
appurtenances thereof, except where the Sublessor is negligent in making such
repairs. Sublessee shall carry “all-risk” property insurance on a “replacement
cost” basis (including so-called improvements and betterments), or be self
insured (with respect to the Sublessee’s removal property), and provide a mutual
waiver of subrogation for both parties. The provisions of this Section shall be
applicable from and after the execution of this Sublease and until the end of
the Term of this Sublease, and during such further period as Sublessee may use
or be in occupancy of any part of the Premises or of the Building.

 

15



--------------------------------------------------------------------------------

7.9. Injury Caused By Third Parties. To the maximum extent this agreement may be
made effective according to law, Sublessee agrees that Sublessor shall not be
responsible or liable to Sublessee, or to those claiming by, through or under
Sublessee, for any loss or damage that may be occasioned by or through the acts
or omissions of persons occupying adjoining premises or any part of the premises
adjacent to or connecting with the Premises or any part of the Property or
otherwise, except for Sublessor’s gross negligence or as a result of Sublessor’s
breech of its obligations under the Sublease. The provisions of this Section
shall survive the expiration or any earlier termination of this Sublease.

 

ARTICLE 8.

 

USE OF SUBLEASED PREMISES

 

8.1. The sole purpose for which Sublessee may use the Subleased Premises is for
general office and telephone call center for PC Connection Sales Corporation,
and related uses and for no other uses without Sublessor’s and PDA’s prior
written consent. Sublessee shall not use, or permit to be used, the Subleased
Premises for any other purpose without the prior express written consent of
Sublessor and PDA. Sublessor’s and PDA’s consent shall be subject to the
execution of an appropriate agreement which shall include a provision requiring
the payment of established fees and charges that may be applicable to any such
additional uses consented to by Sublessor and PDA. Sublessee is prohibited from
any use of the Subleased Premises not specifically granted in this Section 8.1.

 

8.2. Sublessee recognizes that the uses authorized in Section 8.1 are not
granted on an exclusive basis and that Sublessor and PDA may enter into
subleases or other agreements with other tenants or users at areas of the
building in which the Subleased Premises are a part or other areas of the
Airport for similar, identical, or competing uses. No provision of this Sublease
shall be construed as granting or authorizing the granting of an exclusive right
within the meaning of Section 308 of the Federal Aviation Act as the same may be
amended from time to time.

 

8.3. Sublessee agrees that it will keep the Premises in a neat, clean and
orderly condition in accordance the provisions of Chapters 300 through 500 of
the Pease Development Authority Zoning Requirements, Site Plan Review
Regulations and Subdivision Regulations (collectively the “Land Use Controls”)
and such other rules and regulations from time to time promulgated, provided
that Sublessee shall not be bound by any such rules and regulations until such
time as it receives a copy thereof. Sublessor agrees to cause trash receptacles
to be emptied and trash removed at Sublessor’s sole cost and expense.

 

8.4. Sublessee warrants that it holds all certificates, permits, licenses or
other entitlements required by federal, state or local laws in order to allow
Sublessee to conduct the permitted uses hereunder, and that the same are and
will be kept current, valid and complete. Sublessee further warrants that it
shall at all times abide by and conform with all terms of the same and that it
shall give immediate notice to Sublessor of any additions, renewals, amendments,
suspensions or

 

16



--------------------------------------------------------------------------------

revocations. In the use and occupation of the Subleased Premises and the conduct
of such business thereon, Sublessee, at its sole cost and expense, shall
promptly comply with all present and future laws, ordinances, orders, rules,
regulations and requirements of all federal, state and municipal governments,
courts, departments, commissions and boards, any national, state or local Board
of Fire Underwriters, or any other body exercising functions similar to those of
any of the foregoing.

 

8.5. Sublessee shall have the right to contest by appropriate proceedings
diligently conducted in good faith, without cost or expense to Sublessor, the
validity or application of any law, ordinance, order, rule, regulation or
requirement of the nature referred to in this Article. If compliance with any
such law, ordinance, order, rule, regulation or requirement may be delayed on
the basis of an order from a court of competent jurisdiction pending the
prosecution of any such proceeding without the incurrence of any lien, charge or
liability of any kind against the Subleased Premises or Sublessee’s interest
therein and without subjecting Sublessor to any liability, civil or criminal,
for failure so to comply therewith, Sublessee may delay compliance therewith
consistent with such court order. Even if such lien, charge or civil liability
would be incurred by reason of any such delay, Sublessee may, with the prior
written consent of Sublessor, contest as aforesaid and delay as aforesaid,
provided that such contest or delay does not subject Sublessor to criminal
liability, damages or expense and provided that Sublessee: (i) furnishes to
Sublessor security, reasonably satisfactory to Sublessor, against any loss or
injury by reason of such contest or delay; and (ii) prosecutes the contest with
due diligence.

 

Sublessor and PDA shall not be required to join in any proceedings referred to
in this Section unless the provisions of any applicable laws, rules or
regulations at the time in effect shall require that such proceedings be brought
by and/or in the name of Sublessor and/or PDA and Sublessor and/or PDA
determines that such action is in its best interests, in which event Sublessor
and/or PDA shall join in the proceedings, or permit the same to be brought in
its name, if Sublessee shall pay all expenses in connection therewith.

 

8.6. Responsibility for compliance with all Federal, State and local laws as
required by this Article rests exclusively with the Sublessee. Sublessor assumes
no enforcement or supervisory responsibility except with respect to matters
committed to its jurisdiction and authority.

 

8.7. Sublessee’s use of the Subleased Premises shall be orderly and efficient
and shall not cause any disruptions to other Airport activities or other tenants
in the building in which the Subleased Premises are a part. Sublessee shall not
cause or maintain any nuisance on the Subleased Premises. Sublessee shall
conduct all of its activities hereunder in an environmentally responsible
manner.

 

8.8. Sublessee shall have the right to obtain supplies or services from
suppliers, vendors or contractors of its own choice at the Subleased Premises,
provided that PDA in the Primary Sublease reserved the right to prohibit persons
from engaging in “aeronautical activities” (as defined in Advisory Circular AC
150/5190-2A of the Federal Aviation Administration) or the provision of ground
transportation services at the Airport except in accordance with concession
contracts or operating agreements entered into between PDA and said persons.

 

8.9. Sublessee acknowledges that PDA is subject to certain restrictions on the
use of the Airport Property in accordance with Conditions 6, 10, 17, 23 and 25A
of the Master Lease.

 

17



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Sublease or the Primary Sublease,
the Sublessee shall also comply with and be subject to the restrictions in
Conditions 6,10, 17, 23 and 25A of the Master Lease to the extent applicable to
the Subleased Premises or any rights granted to Sublessee under Sublease in the
same manner and to the same extent as PDA is obligated in its capacity as Lessee
under the Master Lease.

 

8.10. Sublessee agrees to conform to the following provisions during the Term of
this Sublease: (i) Sublessee shall cause all freight to be delivered to or
removed from the Building and the Premises in accordance with reasonable rules
and regulations established by Sublessor therefor; (ii) Sublessee will not place
on the exterior of the Premises (including both interior and exterior surfaces
of doors and interior surfaces of windows) or on any part of the Building
outside the Premises, any signs, symbol, advertisements or the like visible to
public view outside of the Premises. Sublessor will not unreasonably withhold
consent for signs or lettering on the entry doors to the Premises provided such
signs conform to building standards adopted by Sublessor and Sublessee has
submitted a sketch of the sign to be placed on such entry doors. (iii) Sublessee
shall not perform any act or carry on any practice which may injure the
Premises, or any other part of the Building, or cause offensive odors or loud
noise or constitute a nuisance or menace to any other Sublessee or sublessees or
other persons in the Building; (iv) Sublessee shall, at its sole cost and
expense: (x) in its use of the Premises, the Building or the Land, comply with
the requirements of all applicable governmental laws, rules and regulations
including, without limitation, the Americans with Disabilities Act of 1990, as
amended (the “ADA”) and (y) In the event of any Sublessee’s work or
improvements, pay for and perform any work necessary to bring the Premises, the
Building or the Land into compliance with the ADA which work is required due to
the Sublessee’s use of the Premises, the Building or the Land for retail
purposes; and (v) Sublessee shall continuously throughout the Term of this
Sublease occupy the Premises for the Permitted Uses and for no other purposes.
The Sublessor hereby certifies that the initial construction of the building and
Sublessor’s fit up of the leased premises conform to all ADA requirements.

 

ARTICLE 9

 

LIENS

 

9.1. During the term of this Sublease, Sublessee shall not permit to remain, and
shall promptly discharge, at its cost and expense, all liens, encumbrances and
charges upon the Subleased Premises or any part thereof; provided, that the
existence of any mechanics’, laborers’, materialmen’s, suppliers’ or vendors’
liens or rights thereto shall not constitute a violation of this Article if
payment is not yet due under the applicable contract. Sublessee shall, however,
have the right to contest with due diligence the validity or amount of any lien
or claimed lien, if Sublessee shall give to Sublessor such security as Sublessor
may reasonably require to insure payment thereof and prevent any sale,
foreclosure or forfeiture of Sublessee’s interest in the Subleased Premises or
any portion thereof by reason of such nonpayment. On final determination of the
lien or claim for lien, Sublessee shall immediately pay any judgment rendered
with all proper costs and charges and shall have the lien released or judgment
satisfied at Sublessee’s own expense, and if Sublessee shall fail to do so,
Sublessor may at its option pay any such final judgment and clear the Subleased
Premises therefrom. If Sublessee shall fail to contest with due diligence the
validity or amount of any such lien or claimed lien, or to give Sublessor
security as hereinabove provided, Sublessor may, but shall not be required to,
contest the validity or amount of any such lien or claimed lien or settle or
compromise the same without inquiring into the validity of the claim or the
reasonableness of the amount thereof.

 

18



--------------------------------------------------------------------------------

9.2. Should any lien be filed against the Subleased Premises or the building in
which the Subleased Premises are a part, or should any action of any character
affecting the title thereto be commenced, Sublessee shall give to Sublessor
written notice thereof as soon as notice of such lien or action comes to the
knowledge of Sublessee.

 

ARTICLE 10

 

ALTERATIONS – SIGNS

 

10.1.Sublessee shall not place or construct any improvements, changes,
structures, alterations or additions (cumulatively referred to in this Article
as “Alterations”) in, to, or upon the Subleased Premises without Sublessor’s and
PDA’s written consent. Unless Sublessee is subject to an earlier notice
requirement under the PDA’s land use controls or other applicable requirements
with respect to the information required under this section, any request for
Sublessor’s and PDA’s consent shall be made upon sixty (60) days written notice
and shall be accompanied by preliminary engineering or architectural plans or,
if consented to by Sublessor and PDA, working drawings. If Sublessor and PDA
each grants its consent, all such work shall be done at Sublessee’s sole cost
and expense, subject, in all cases, to the following covenants:

 

  (1) All work and Alterations shall be done in compliance with all applicable
governmental regulations, codes, standards or other requirements, including
fire, safety and building codes and Land Use Regulations promulgated by PDA and
with the provisions of Article 22 of this Sublease. This obligation shall
include compliance with all applicable provisions of the FFA (as defined in
Article 22), including obligations imposed upon Sublessor in respect to
construction and construction related work.

 

  (2) All Alterations shall be of such a character as not to materially reduce
the value and usefulness of any of the buildings or other improvements below
their value and usefulness immediately before such Alteration. All work
performed hereunder shall be performed in a good and workmanlike manner, shall
conform to drawings and specifications approved by Sublessor and PDA and shall
not be disruptive of the overall operation of the Airport. All contractors
engaged by Sublessee to perform such work shall employ labor that can work in
harmony with all elements of labor at the Airport.

 

  (3) During the period of construction of any alteration, Sublessee or any
contractor, subcontractor or sublessee of Sublessee shall maintain or cause to
be maintained the following insurance:

 

  (i) The comprehensive general liability and automobile insurance provided for
in Article 7 and shall be maintained for the limits specified thereunder and
shall provide coverage for the mutual benefit of Sublessor, PDA, the

 

19



--------------------------------------------------------------------------------

United States of America and Sublessee as named or additional insured (as is
appropriate) in connection with any Alteration permitted pursuant to this
Article 10.

 

  (ii) Fire and any other applicable insurance provided for in Article 7 which
if not then covered under the provisions of existing policies shall be covered
by special endorsement thereto in respect to any Alteration, including all
materials and equipment therefor incorporated in, on, or about the Subleased
Premises ( including excavations, foundations, and footings) under broad form
all risk builder’s risk completed value form or equivalent thereof; and

 

  (iii) Worker’s compensation insurance covering all persons employed in
connections with the work and with respect to whom death or bodily injury claims
could be asserted against PDA, Sublessor, Sublessee or the Subleased Premises,
with statutory limits as then required under the laws of the State of New
Hampshire.

 

  (4) Sublessee shall provide Sublessor and PDA with MYLAR as-built drawings
when any Alteration authorized hereunder is completed.

 

10.2. Sublessee may erect and maintain suitable signs only with the Subleased
Premises and upon receiving the prior written approval of Sublessor and PDA.
Sublessee shall submit drawings of proposed signs and information on the number,
size, type, and location, all of which Sublessor and PDA may review for harmony
and conformity with the overall structure and architectural and aesthetic
setting of the building in which the Subleased Premises are a part and the
Airport as well as with PDA’s own land use control regulations and may approve
or disapprove accordingly.

 

10.3. Notwithstanding any other provision of this Sublease, the right of
Sublessee to place or construct Alterations in, to, or upon the Subleased
Premises shall be subject to Condition 17 of the Master Lease.

 

10.4. In addition to the requirements to provide notice to Sublessor and PDA
under this Article 10 in respect to any Alteration, Sublessee shall also provide
notice to Air Force, EPA and NHDES in the same manner and to the extent required
of PDA under Condition 10.16 of the Master Lease. In undertaking any Alteration
Sublessee shall comply with Condition 10.17 of the Master Lease to the same
extent required of Sublessor and PDA.

 

ARTICLE 11

 

RIGHT OF SUBLESSOR TO INSPECT AND REPAIR

 

11.1. Sublessee will permit Sublessor and/or PDA and their authorized agents and
representatives to enter the Subleased Premises at all reasonable times and upon
reasonable

 

20



--------------------------------------------------------------------------------

notice for the purpose of: (i) inspecting the same; and (ii) making any
necessary repairs and performing any other work that may be necessary by reason
of Sublessee’s failure to comply with the terms of this Sublease within ten (10)
days after written notice from Sublessor, unless an emergency situation (as
determined in Sublessor’s and/or PDA’s sole discretion) requires earlier action
by Sublessor. Nothing herein shall imply any duty upon the part of Sublessor
and/or PDA to do any such work and performance thereof by Sublessor and/or PDA
shall not constitute a waiver of Sublessee’s default in failing to perform the
same. Sublessor and/or PDA may during the progress of such work keep and store
in or on the Subleased Premises all necessary materials, tools, supplies and
equipment. Sublessor and/or PDA shall not be liable for inconvenience,
annoyance, disturbance, loss of business or other damage of Sublessee by reason
of making such repairs or the performance of any such work, on or account of
bringing materials, tools, supplies or equipment into or through the Subleased
Premises during the course thereof and the obligations of Sublessee under this
Sublease shall not be affected thereby. Nothing herein shall limit the
provisions of Article 8.

 

11.2. Sublessee acknowledges that from time to time PDA may undertake
construction, repair or other activities related to the operation, maintenance
and repair of the Airport which will require temporary accommodation by
Sublessee. Sublessee agrees to accommodate PDA in such matters, even though
Sublessee’s own activities may be inconvenienced or partially impaired, and
Sublessee agrees that no liability shall attach to PDA, its members, employees
or agents by reason of such inconvenience or impairment, unless such activities
of PDA hereunder are performed in a negligent manner.

 

11.3. Sublessee shall allow PDA and any agency of the United States, its
officers, agents, employees and contractors to enter upon the Subleased Premises
for any purposes not inconsistent with Sublessee’s quiet use and enjoyment,
including but not limited to the purpose of inspection. Notwithstanding the
preceding sentence, in the event the Air Force as Lessor under the Master Lease
(or any other agency having a right of entry under the Federal Facilities
Agreement (FFA) as defined in Section 22.8) or PDA as Sublessor under the
Primary Lease determines that immediate entry is required for safety,
environmental, operations or security purposes they may effect such entry
without prior notice. The Sublessee shall have no claim against PDA or against
the United States or any officer, agent, employee or contractor thereof on
account of any such entries.

 

21



--------------------------------------------------------------------------------

ARTICLE 12

 

GENERAL INDEMNIFICATION BY SUBLESSEE

 

12.1. In addition to any other obligation of Sublessee under this Sublease to
indemnify, defend and hold harmless Sublessor, it principals, agents and
employees, etc., Sublessee agrees to indemnify, defend and hold harmless
Sublessor against and from any and all claims, judgments, damages, penalties,
fines, assessments, costs and expenses, liabilities and losses (including,
without limitation, diminution in value of the Premises, damages for the loss or
restriction on the use of the Premises, sums paid in settlement of claims,
attorneys’ fees, consultants’ fees and experts’ fees) resulting or arising
during the term of this Sublease:

 

(1) from any condition of the Premises resulting from the use of the Premises by
the Sublessee;

 

(2) from any breach or default on the part of Sublessee in the performance of
any covenant or agreement on the part of Sublessee to be performed pursuant to
the terms of this Sublease, or from any act or omission of Sublessee, or any of
its agents, contractors, servants, employees, sublessees, licensees or invitees;
or

 

(3) from any accident, injury, loss or damage whatsoever caused by any act or
omissions of Sublessee, or any of its agents, contractors, servants, employees
(but not ex-employees), sublessees, licensees or invitees, to any person or
property occurring during the term of this Sublease, on or about the Subleased
Premises (including ramp and parking areas), or upon the land, streets, curbs or
parking areas adjacent thereto.

 

In the event that any action or proceeding is brought against Sublessor by
reason of any matter for which Sublessee has hereby agreed to indemnify, defend,
or hold harmless Sublessor, Sublessee, upon notice from Sublessor, covenants to
resist or defend such action or proceeding with counsel acceptable to Sublessor.

 

12.2. The term “Person” as used in this Article shall include individuals,
corporations, partnerships, governmental units and any other legal entity
entitled to bring a claim, action or other demand or proceeding on its own
behalf or on behalf of any other entity.

 

12.3. The Sublessee also expressly waives any claims against the United States
of America, including the Air Force, and further agrees to indemnify, save, hold
harmless and defend the Air Force to the same extent required of PDA under the
Master Lease.

 

12.4. The Sublessee also expressly waives any claims against PDA and the State
of New Hampshire and further agrees to indemnify, save, hold harmless and defend
PDA and the State of New Hampshire to the same extent required of the Sublessor
under the Primary Sublease.

 

22



--------------------------------------------------------------------------------

ARTICLE 13

 

UTILITIES

 

13.1. Sublessor shall bring or shall cause utility lines to be brought to the
Subleased Premises at the points existing as of the Term Commencement Date or
such other points as may be designated by Sublessor (in consultation with
Sublessee). The utility lines shall have the capacities existing as of the Term
Commencement Date which Sublessee acknowledges are sufficient to enable
Sublessee to obtain for the Subleased Premises, as of the date of commencement
of Sublessee’s activities, sufficient water, electricity, telephone and sewer
service. Sublessee shall not at any time overburden or exceed the capacity of
the mains, feeders, ducts, conduits, or other facilities by which such utilities
are supplied to, distributed in or serve the Subleased Premises. If Sublessee
desires to install any equipment which shall require additional utility
facilities or utility facilities of a greater capacity than the facilities
provided by Sublessor, such installation shall be subject to Sublessor’s and
PDA’s prior written approval of Sublessee’s plans and specifications therefor,
which approval shall not be unreasonably withheld. If such installation is
approved by Sublessor and PDA and if Sublessor and PDA agrees to provide any
additional facilities to accommodate Sublessee’s installation, Sublessee agrees
to pay Sublessor and/or PDA, in advance and on demand, the cost for providing
such additional utility facilities or utility facilities of greater capacity.

 

PDA under the Primary Sublease also reserved the right to run such utility lines
as it deems necessary in connection with the development of the Airport to,
from, or through the Subleased Premises, provided, however, that PDA in
exercising such reserved right shall provide reasonable prior notice and the
opportunity to confer with PDA and shall exercise reasonable efforts to avoid or
minimize interference with use of the Subleased Premises.

 

PDA under the Primary Sublease, at its sole discretion, shall have the right
from time to time, to alter the method and source of supply of the above
enumerated utilities to the Subleased Premises and Sublessee agrees to execute
and deliver to PDA such documentation as may be required to effect such
alteration. Sublessee agrees to pay all charges for the above enumerated
utilities supplied by Sublessor, public utility or public authority, or any
other person, firm or corporation which are separately metered to the Subleased
Premises.

 

PDA under the Primary Sublease, shall have the option to supply any of the
above-enumerated utilities to the Subleased Premises. If PDA shall elect to
supply any of such utilities to the Subleased Premises, Sublessee will purchase
its requirements for such services tendered by PDA, and Sublessee will pay PDA,
within ten (10) days after mailing by PDA to Sublessee of statements therefor,
at the applicable rates determined by PDA from time to time which PDA agrees
shall not be in excess of the public utility rates for the same service, if
applicable, to other aviation tenants at the Airport. If PDA so elects to supply
any of such utilities, Sublessee shall execute and deliver to PDA, within ten
(10) days after request therefor, any documentation reasonably required by PDA
to effect such change in the method of furnishing of such utilities.

 

23



--------------------------------------------------------------------------------

13.2. Sublessor shall be responsible for providing any meters or other devices
for the measurement of utilities supplied to the Subleased Premises. Sublessee
shall be solely responsible for and promptly pay, as and when the same become
due and payable, all charges for water, sewer, electricity, gas, telephone and
any other utility used or consumed in the Subleased Premises and supplied by
PDA, any public utility or authority or any other person, firm or corporation
which are separately metered to the Subleased Premises.

 

13.3. All work and construction under this Article shall comply with the
provisions of Article 10 of this Sublease applicable to construction work.

 

ARTICLE 14

 

INSTALLATION AND ALTERATIONS BY SUBLESSEE, REPAIRS AND SERVICES TO BE FURNISHED
BY SUBLESSOR.

 

14.1. Installation and Alterations by Sublessee, etc. Sublessee shall make no
alterations, additions (including, for the purposes hereof, wall-to-wall
carpeting), or improvements in or to the Premises without Sublessor’s prior
written consent. Any such alterations, additions or improvements shall (i) be in
accordance with complete plans and specifications prepared by Sublessee and
approved in advance by Sublessor; (ii) be performed in a good and workmanlike
manner and in compliance with all applicable laws; (iii) be performed and
completed in the manner required herein; (iv) be made at Sublessee’s sole
expense and at such times as Sublessor may from time to time designate; and (v)
become a part of the Premises and the property of Sublessor. It is agreed and
understood that Sublessor shall have the right to review and approve all changes
to any plans which Sublessor shall have approved pursuant to this Section. It is
also agreed and understood that Sublessor shall not be deemed to be unreasonable
in denying its consent to alterations, additions and improvements to the
Premises which affect “Base Building Systems” (as said term is hereafter
defined). As used herein, the term “Base Building Systems” shall mean (i) any
mechanical, electrical or plumbing system or component of the Building
(including the Premises) (ii) the exterior of the Building (iii) the Building
HVAC distribution system (iii) any fire safety prevention/suppression system and
(iv) any structural element or component of the Building.

 

14.2. All articles of personal property and all business fixtures, machinery and
equipment and furniture owned or installed by Sublessee solely at its expense in
the Premises (“ Sublessee ‘s Removable Property”) shall remain the property of
Sublessee and may be removed by Sublessee at any time prior to the expiration of
this Sublease, provided that Sublessee, at its expense, shall repair any damage
to the Building caused by such removal.

 

14.3. All of the Sublessee’s alterations, additions and installation of
furnishings shall be coordinated with any work being performed by Sublessor and
in such manner as to maintain harmonious labor relations and not damage the
Property or interfere with Building construction or operation and, except for
installation of furnishings, shall be performed by Sublessor’s general
contractor or, at Sublessor’s election, by contractors or workmen first approved
by Sublessor. Installation and moving of furnishings, equipment and the like
shall be performed only with labor compatible with that being employed by
Sublessor for work in or to the Building and not to employ or permit the use of
any labor or otherwise take any action which might result in a labor

 

24



--------------------------------------------------------------------------------

dispute involving personnel providing services in the Building. Except for work
by Sublessor’s general contractor, Sublessee before its work is started shall:
secure all licenses and permits necessary therefor.

 

14.4. In connection with the performance of any alterations, improvements,
changes or additions to the Premises as contemplated by Article IV or Section
5.2 of this Sublease, in the event that any such improvement, alteration, change
or addition to the Premises to be performed by Sublessee (the “Sublessee’s
Work”) affects so-called “Base Building Systems” and to the extent that such
Work is not performed by Sublessor or a general contractor employed directly by
Sublessor, Sublessee hereby agrees to use the services of a construction
management firm designated by Sublessor to oversee, coordinate and review all
aspects of any such Work. Base Building Systems, as used herein shall mean all
systems and services serving the Premises including HVAC units, controls and
ducts (but excluding HVAC systems installed by Sublessee), sprinklers and all
Building fire protection systems, electrical systems installed by Sublessor,
plumbing and plumbing fixtures installed by Sublessor, and all structural
elements including exterior windows and doors. The cost and expense of the
services of such construction manager shall be borne by Sublessee but only to
the extent that such costs and expenses are comparable to and competitive with
the costs and expenses charged by other firms engaged in construction management
and oversight services in the general geographic location of the Building for
services of a similar scope and type.

 

14.5. Sublessor Repairs. (a) Except as otherwise provided in this Sublease,
Sublessor agrees to keep in good order, condition and repair the roof, public
areas, exterior walls (including exterior glass) and structure of the Building
(including plumbing, mechanical and electrical systems installed by Sublessor
but excluding any systems installed specifically for Sublessee’s benefit or used
exclusively by Sublessee) and the HVAC system serving the Premises, all insofar
as they affect the Premises, except that Sublessor shall in no event be
responsible to Sublessee for the condition of glass in the Premises or for the
doors (or related glass and finish work) leading to the Premises, or for any
condition in the Premises or the Building caused by any act or neglect of
Sublessee, its agents, employees, invitees or contractors. Sublessor shall not
be responsible to make any improvements or repairs to the Building other than as
expressly in this Section, unless expressly provided otherwise in this Sublease.
All costs and expenses incurred by Sublessor in performing its obligations under
this Section shall be included in Operating Expenses.

 

14.6. Any services which Sublessor is required to furnish pursuant to the
provisions of this Sublease may, at Sublessor’s option be furnished from time to
time, in whole or in part, by employees of Sublessor or by the Manager of the
Property or by one or more third persons and Sublessor further reserves the
right to require Sublessee to enter into agreements with such persons in form
and content approved by Sublessor for the furnishing of such services. Sublessor
shall cause the paved portions of the Property to be kept reasonably free and
clear of snow, ice and refuse and shall cause the landscaped areas of the
Property to be maintained in a reasonably attractive appearance.

 

14.7. Sublessee’s Agreement (a) Sublessee will keep neat and clean and maintain
in good order, condition and repair the Premises and every part thereof,
excepting only those repairs for which Sublessor is responsible under the terms
of this Sublease, and reasonable wear and tear of the Premises, and damage by
fire or other casualty and as a consequence of the exercise of the power of
eminent domain; and shall surrender the Premises, at the end of the Term, in
such condition.

 

25



--------------------------------------------------------------------------------

Sublessee shall continually during the Term of this Sublease maintain the
Premises in accordance with all laws, codes and ordinances from time to time in
effect and all directions, rules and regulations of the proper officers of
governmental agencies having jurisdiction, and shall, at Sublessee’s own
expense, obtain all permits, licenses and the like required by applicable law.
Sublessee shall be responsible for the cost of repairs which may be necessary by
reason of damage to the Building caused by any act or neglect of Sublessee or
its agents, employees, contractors or invitees (including any damage by fire or
any other casualty arising therefrom).

 

(b) If repairs are required to be made by Sublessee pursuant to the terms
hereof, Sublessor may demand that Sublessee make the same forthwith, and if
Sublessee refuses or neglects to commence such repairs and complete the same
with reasonable dispatch after such demand, Sublessor may (but shall not be
required to do so) make or cause such repairs to be made (the provisions of
Section 14.18 being applicable to the costs thereof) and shall not be
responsible to Sublessee for any loss or damage that may accrue to Sublessee’s
stock or business by reason thereof. Notwithstanding the foregoing, Sublessor
may elect to take action hereunder immediately and without notice to Sublessee
if Sublessor reasonably believes an emergency to exist.

 

14.8. Floor Load - Heavy Machinery. (a) Sublessee shall not place a load upon
any floor in the Premises exceeding the floor load per square foot of area which
such floor was designed to carry and which is allowed by law. Sublessor reserves
the right to prescribe the weight and position of all business machines and
mechanical equipment, including safes, which shall be placed so as to distribute
the weight. Business machines and mechanical equipment shall be placed and
maintained by Sublessee at Sublessee’s expense in settings sufficient, in
Sublessor’s judgment, to absorb and prevent vibration, noise and annoyance.
Sublessee shall not move any safe, heavy machinery, heavy equipment, freight,
bulky matter or fixtures into or out of the Building without Sublessor’s prior
consent, which consent may include a requirement to provide insurance, naming
Sublessor as an insured, in such amounts as Sublessor may deem reasonable.

 

(b) If such safe, machinery, equipment, freight, bulky matter or fixtures
requires special handling, Sublessee agrees to employ only persons holding a
Master Rigger’s License to do such work, and that all work in connection
therewith shall comply with applicable laws and regulations. Any such moving
shall be at the sole risk and hazard of Sublessee, and Sublessee will exonerate,
indemnity and save Sublessor harmless against and from any liability, loss,
injury, claim or suit resulting directly or indirectly from such moving.

 

14.9 Electricity. (a) Sublessor shall permit Sublessor’s existing wires, pipes,
risers, conduits and other electrical equipment of Sublessor to be used for the
purpose of providing electrical service to the Premises. All electrical service
to the premises will be separately metered and paid directly by the Sublessee.
Sublessee covenants and agrees that its electrical usage and consumption will
not disproportionately “siphon off” electrical service necessary for other
sublessees of the Building and that its total connected load will not exceed the
maximum load from time to time permitted by applicable governmental regulations
nor the design criteria of the existing Building electrical capacity. Sublessor
shall not in any way be liable or responsible to Sublessee for any loss or
damage or expense which Sublessee may sustain or incur if, during the Term of
this Sublease, either the quantity or character of electric current is changed
or electric current is no longer available or suitable for Sublessee’s
requirements due to a factor or cause beyond Sublessor’s control. Sublessee
shall purchase and install all lamps, tubes, bulbs, starters and ballasts.
Sublessee shall pay all charges for electricity, HVAC, gas and other utilities
used or consumed in the Premises. Sublessee shall bear the cost of repair and
maintenance of any electric or gas meter used or to be installed in (or serving)
the Premises.

 

26



--------------------------------------------------------------------------------

(b) In order to insure that the foregoing requirements are not exceeded and to
avert possible adverse affect on the Building’s electrical system, Sublessee
shall not, without Sublessor’s prior consent, connect any fixtures, appliances
or equipment to the Building’s electrical distribution system which operates on
a voltage in excess of 120 volts nominal. If Sublessor shall consent to the
connection of any such fixtures, appliances or equipment, all additional risers
or other electrical facilities or equipment required therefor shall be provided
by Sublessor and the cost thereof shall be paid by Sublessee upon Sublessor’s
demand as Additional Rent. From time to time during the Term of this Sublease,
Sublessor shall have the right to have an electrical consultant selected by
Sublessor make a survey of Sublessee’s electric usage, the result of which shall
be conclusive and binding upon Sublessor and Sublessee. In the event that such
survey shows that Sublessee has exceeded the requirements set forth in paragraph
(a), in addition to any other rights Sublessor may have hereunder, Sublessee
shall, upon demand, reimburse Sublessor for the costs of such survey.

 

14.10. All work, repairs, alterations or modifications undertaken pursuant to
this Article 14 shall be subject to the provisions of Article 10 of this
Sublease

 

ARTICLE 15

 

ACCESS TO PREMISES

 

Sublessor and its agents shall have the right to enter upon the Subleased
Premises, or any part thereof, without charge, at all reasonable times, and upon
forty-eight hour prior notice, and in case of emergency at any time, to inspect
the same, to show the Subleased Premises to perspective purchasers or tenants,
to make or facilitate any repairs, alterations, additions, or improvements to
the Subleased Premises. Nothing in this Article contained shall obligate
Sublessor to make any repairs, alterations, additions or improvements. Sublessee
shall not be entitled to any abatement or reduction of rent or damages by reason
of any of the foregoing. No forcible entry shall be made by Sublessor unless
such entry shall be reasonably necessary to prevent serious injury, loss, or
damage to persons or property. Sublessor shall repair any damage to property of
Sublessee, or anyone claiming under Sublessee, caused by or resulting from
Sublessor’s making any such repairs, alterations, additions, or improvements,
except only such damage as shall result from the making of such repairs,
alterations, additions, or improvements, which Sublessor shall make as a result
of the default, fault, or negligence of Sublessee, or anyone claiming under
Sublessee. For the period commencing six (6) months prior to the expiration of
the term of this Sublease, and provided that Sublessee has not exercised its
Option to Renew, Sublessor may maintain “For Rent” signs on the front or any
part of the exterior of the Subleased Premises.

 

27



--------------------------------------------------------------------------------

ARTICLE 16

 

DAMAGE OR DESTRUCTION

 

16.1. Sublessor’s Right of Termination. If the Premises or the Building are
substantially damaged by fire or casualty (the term “substantially damaged”
meaning damage of such a character that the same cannot, in ordinary course,
reasonably be expected to be repaired within sixty (60) days from the time the
repair work would commence), or if any part of the Building is taken by any
exercise of the right of eminent domain, then Sublessor shall have the right to
terminate this Sublease (even if Sublessor’s entire interest in the Premises may
have been divested) by giving notice of Sublessor’s election so to do within 90
days after the occurrence of such casualty or the effective date of such taking,
whereupon this Sublease shall terminate thirty (30) days after the date of such
notice with the same force and effect as if such date were the date originally
established as the expiration date hereof.

 

16.2 . Restoration. If this Sublease shall not be terminated pursuant to Section
16.1, Sublessor shall thereafter use due diligence to restore the Premises
(excluding any alterations, additions or improvements made by Sublessee) to
proper condition for Sublessee’s use and occupation, provided that Sublessor’s
obligation shall be limited to the amount of insurance proceeds available
therefor. If, for any reason, such restoration shall not be substantially
completed within six months after the expiration of the 90 day period referred
to in Section 16.1 (which six-month period may be extended for such periods of
time as Sublessor is prevented from proceeding with or completing such
restoration for any cause beyond Sublessor’s reasonable control, but in no event
for more than an additional three months), Sublessee shall have the right to
terminate this Sublease by giving notice to Sublessor thereof within thirty (30)
days after the expiration of such period (as so extended). Upon the giving of
such notice, this Sublease shall cease and come to an end without further
liability or obligation on the part of either party unless, within such 30-day
period, Sublessor substantially completes such restoration. Such right of
termination shall be Sublessee’s sole and exclusive remedy at law or in equity
for Sublessor’s failure so to complete such restoration. During the period of
such restoration, if the Sublessee shall not have reasonable use and occupancy
of the premises, the rent shall be abated during that period or portion thereof.

 

ARTICLE 17

 

EMINENT DOMAIN

 

17.1. If after the execution of the Sublease and prior to the expiration of the
term of this Sublease, the whole of the Subleased Premises shall be taken under
the power of eminent domain, then the term of this Sublease shall cease as of
the time when Sublessor shall be divested of its title in the Subleased
Premises, and minimum rent shall be apportioned and adjusted as of the time of
termination.

 

17.2. If only a part of the Subleased Premises shall be taken under the power of
eminent domain, then if as a result thereof the Subleased Premises shall not be
reasonably adequate for the operation of the business conducted in the Subleased
Premises prior to the taking, Sublessor or Sublessee may, at its election,
terminate the term of this Sublease by giving the other notice of the exercise
of its election within twenty (20) days after it shall receive notice of such
taking, and the termination shall be effective as of the time that Sublessee is
dispossessed, and base rent shall be apportioned and adjusted as of the time of
termination. If only a part of the Subleased

 

28



--------------------------------------------------------------------------------

Premises shall be taken under the power of eminent domain, and if the term of
this Sublease shall not be terminated as aforesaid, then the term of this
Sublease shall continue in full force and effect, and Sublessor shall, within a
reasonable time after possession is required for public use, repair and rebuild
what may remain of the leased Premises so as to put the same into condition for
use and occupancy by Sublessee, and a just proportion of the base rent according
to the nature and extent of the injury to the Subleased Premises shall be abated
for the balance of the term of this Sublease and in addition business
interruption and/or relocation aware are to be paid out of the taking shall be
the property of and shall be paid to the Sublessee.

 

17.3. Sublessor reserves to itself, and Sublessee assigns to Sublessor, all
rights to damages accruing on account of any taking under the power of eminent
domain or by reason of any act of any public or quasi public authority for which
damages are payable. Sublessee agrees to execute such instruments of assignment
as may be reasonably required by Sublessor in any proceeding for the recovery of
damages that may be recovered in such proceeding. It is agreed and understood,
however, the Sublessor does not reserve to itself, and Sublessee does not assign
to Sublessor, any damages payable for movable trade fixtures installed by
Sublessee or anybody claiming under Sublessee at its own cost and expense.

 

ARTICLE 18

 

DEFAULT

 

18.1. If Sublessee shall default in the payment of rent or other payments
required of Sublessee, and if Sublessee shall fail to cure said default within
seven (7) business days after receipt of written notice of said default from
Sublessor; or if Sublessee shall default in the performance or observance of any
other agreement or condition on its part to be performed or observed, and if
Sublessee shall fail to cure said default within fifteen (15) business days
after receipt of written notice of said default from Sublessor; or if any person
shall levy upon, or take this leasehold interest or any part hereof, upon
execution, attachment, or their process of law; or if Sublessee shall make an
assignment of its property for the benefit of creditors; or if Sublessee shall
file voluntary bankruptcy; or if any bankruptcy or insolvency proceedings shall
be commenced by Sublessee or an involuntary bankruptcy shall be filed against
the Sublessee which remains undischarged for a period of 60 days, or if a
receiver, trustee, or assignee shall be appointed for the whole or any part of
the Sublessee’s property, then Sublessor may exercise any or all remedies
available under this Sublease or at law. The Sublessee shall be liable for a 5%
late fee applicable to any amounts due under this Sublease, from the due date of
such payment.

 

18.2. In the case of such termination, Sublessee will indemnify Sublessor each
month against all loss of rent, and all obligations which Sublessor may incur by
reasons of any such termination, between the time of termination and the
expiration of the term of this Sublease; or at the election of Sublessor,
exercised at the time of the termination or at any time thereafter, Sublessee
will indemnify Sublessor, each month until the exercise of the election, against
all loss of rent and other obligations which Sublessor may incur by reason of
such termination, during the period between the time of the termination and the
exercise of the election, and upon the exercise of the election Sublessee will
pay to Sublessor as damages such amount as at the time of

 

29



--------------------------------------------------------------------------------

the exercise of the election represents the amount by which the rental value of
the leased Premises for the period from the exercise of the election until the
expiration of the term shall be less than the amount of rent and other payments
provided herein to be paid by Sublessee to Sublessor during said period. It is
understood and agreed that at the time of the termination, or at any time
thereafter, the Sublessor shall diligently perform the legal obligation to relet
the premises for a term which may expire after the expiration of the term of
this Sublease, without releasing Sublessee from any liability whatsoever, only
for the term of this Sublease, but not for the longer re-let term. The Sublessee
shall be liable for any expenses incurred by Sublessor in connection with
obtaining possession of the Subleased Premises, with removing from the Subleased
Premises property of Sublessee and persons claiming under it (including
warehouse charges), with putting the Subleased Premises into a condition
reletting similar to its condition at the commencement of this lease, reasonable
wear and tear excepted, and with any reletting, including, but without
limitation, reasonable attorneys’ fees and brokers’ fees, and that any monies
collected from any reletting shall be applied first to the foregoing expenses
and then to the payment of rent and all other payments due from Sublessee to
Sublessor. The Sublessor shall, commensurate with any demand for payment of any
of the above as to expenses or rent, provide the Sublessee with an itemization
of all such items as a condition to the Sublessee’s obligations to make payment.

 

ARTICLE 19

 

SUBORDINATION TO MORTGAGES

 

Sublessee agrees that upon the request of Sublessor it will subordinate this
Sublease and the lien hereof to the lien of any present or future mortgage or
mortgages upon the Subleased Premises, any property of which the Subleased
Premises are a part, or upon any ground lease of such property or upon any part
thereof, irrespective of the time of execution or time of recording of any sub
mortgage or mortgages. Sublessee agrees that it will, upon the request of
Sublessor, execute, acknowledge and deliver any and all instruments deemed by
Sublessor necessary or desirable to give effect or notice of such subordination.
Sublessee also agrees that if it shall fail at any time to execute, acknowledge,
or deliver any instrument requested by Sublessor under this Article, Sublessor
may, only after seven (7) days notice to the Sublessee, in addition to any other
remedies available to it, execute, acknowledge, and deliver such instrument as
the attorney in fact of Sublessee and in Sublessee’s name, and Sublessee hereby
makes, constitutes, and irrevocably appoints Sublessor as its attorney in fact
for that purpose. The word “mortgage” as used herein includes mortgages, deeds
of trust, or other similar instruments and modifications, consolidations,
extensions, renewals, replacements and substitutes thereof. At the request of
the holder of any mortgage upon the Subleased Premises or any property of which
the Subleased Premises is a part may subordinate the lien of such mortgage to
this Sublease, thereby making this Sublease superior to such mortgage, by
recording in the Rockingham County Registry of Deeds, a Notice of Subordination
or other document of like effect, executed unilaterally by such mortgage.
Whether the lien of any mortgage are a part shall be superior or subordinate to
this Sublease and the lien hereof, Sublessee agrees that, if requested by
Sublessor or the holder of such mortgage, it will attorn to the holder of such
mortgage or anyone claiming under such holder and their respective successors
and assigns in the event of foreclosure of or similar action taken under such
mortgage.

 

30



--------------------------------------------------------------------------------

ARTICLE 20

 

CERTIFICATE

 

Within ten (10) days after written request therefor by Sublessor, Sublessee
agrees to deliver to Sublessor or to any mortgagee a certificate stating (if
such be the case) that Sublessee has entered into occupancy of the Subleased
Premises in accordance with the provisions of this Sublease, that this Sublease
is in full force and effect (if such be the case), that Sublessor has performed
the construction required of Sublessor, and any other information reasonably
requested.

 

ARTICLE 21

 

DELEGATION, ASSIGNMENT, SUBLEASES, MORTGAGE

 

21.1. Delegation. Sublessee shall not have the right to delegate any of its
responsibilities or obligations under this Sublease.

 

21.2. Assignment. Sublessee may, subject to Condition 20 of the Master Lease,
without the approval of Sublessor, assign its rights under this Sublease to a
related corporation as long as Sublessee retains at least fifty-one percent
(51%) controlling interest in such related corporation. All other assignments
shall be subject to approval of Sublessor and PDA, which approval shall not be
withheld unreasonably.

 

21.3. Subleases. Sublessee may not enter into any sublease of the Subleased
Premises without Sublessor’s prior written approval. Any request for Sublessor’s
approval shall be made at least forty-five (45) days prior to the commencement
of such tenancy and shall provide detailed information concerning the identity
and financial condition of the proposed sublessee and the terms and conditions
of the proposed sublease. Sublessor shall not unreasonably withhold its consent
to such sublease if: (1) the use of the Subleased Premises associated with any
sublease(s) is permitted under Article 8, (2) the sublease(s) are consistent
with the terms and conditions of this Sublease and the Primary Sublease;
provided, however, that Sublessee may rent the subleased area at rentals deemed
appropriate by Sublessee, (3) Sublessee remains primarily liable to Sublessor to
pay rent and to perform all other obligations to be performed by Sublessee under
this Sublease, (4) the proposed sublessee is financially and operationally
responsible and (5) PDA has given its approval to the proposed sublease. [In the
event the rent for the Subleased Premises exceeds the rental charged to
Sublessee under Article 4, Sublessee shall remit sixty percent (60%) of such
excess to Sublessor upon receipt by Sublessee; provided, however, that any
rental received by Sublessee during a period in which no rental is due to
Sublessor shall be paid in its entirety to Sublessor. Sublessor acknowledges
that the use of the Premises by PC Connection Sales Corporation is contemplated
by this Sublease and does not constitute a sublease under this Section.

 

21.4. Continuing Liability of Sublessee. No subletting, assignment or transfer,
whether Sublessor’s consent is required or otherwise given hereunder, shall
release Sublessee’s obligations or alter the primary liability of Sublessee to
pay the rent and to perform all other obligations to be performed by Sublessee
hereunder. The acceptance of rent by Sublessor from any other person shall not
be deemed to be a waiver by Sublessor of any provision hereof. Consent to one
assignment or subletting shall not be deemed consent to any subsequent

 

31



--------------------------------------------------------------------------------

assignment or subletting. If any assignee of Sublessee or any successor of
Sublessee defaults in the performance of any of the terms hereof, Sublessor may
proceed directly against Sublessee without the necessity of exhausting remedies
against such assignee or successor. If Sublessee assigns this Sublease, or
sublets all or a portion of the Subleased Premises, or requests the consent of
Sublessor to any assignment or subletting, or if Sublessee requests the consent
of Sublessor for any act that Sublessee proposes to do, then Sublessee shall pay
Sublessor’s reasonable processing fee and reimburse Sublessor for all reasonable
attorneys’ fees incurred in connection therewith. Any assignment or subletting
of the Subleased Premises that is not in compliance with the provisions of this
Article XXI shall be void and shall, at the option of Sublessor, terminate this
Sublease.

 

21.5. Notwithstanding any other provision of this Sublease, any assignment or
sublease shall comply with the provision of Article XXII including the notice
requirements of Condition 10.8 of the FFA (as that term is defined in Section
22.8) and the terms and conditions of the Primary Sublease.

 

21.6. Mortgages. Except as otherwise expressly agreed to by PDA in writing,
Sublessee shall not have the right to engage in any financing or other
transaction creating any mortgage upon the Subleased Premises. Any approval of
PDA shall be expressly subject to Condition 21 of the Master Lease and the
provisions of the Primary Sublease.

 

ARTICLE 22

 

ENVIRONMENTAL PROTECTION

 

22.1. Sublessee and any sublessee or assignee of Sublessee shall comply with all
federal, state, and local laws, regulations, and standards that are or may
become applicable to Sublessee’s or Sublessee’s or assignee’s activities at the
Subleased Premises, including but not limited to, the applicable environmental
laws and regulations identified in Exhibit 7, as amended from time to time.

 

22.2. Sublessee and any sublessee or assignee of Sublessee shall be solely
responsible for obtaining at their cost and expense any environmental permits
required for their operations under this Sublease or any sublease or assignment,
independent of any existing Airport permits.

 

22.3. Sublessee shall indemnify, defend and hold harmless Sublessor, PDA and the
Air Force against and from all claims, judgments, damages, penalties, fines,
costs and expenses, liabilities and losses (including, without limitation,
diminution in value of the Premises, damages for the loss or restriction on the
use of the Premises, and sums paid in settlement of claims, attorneys’ fees,
consultants’ fees and experts’ fees), resulting or arising from discharges,
emissions, spills, releases, storage, or disposal of any Hazardous Substances,
or any other action by the Sublessee, or any sublessee or assignee of the
Sublessee, giving rise to Sublessor or PDA or Air Force liability, civil or
criminal, or responsibility under federal, state or local environmental laws.

 

This indemnification of Sublessor and PDA and Air Force by Sublessee includes,
without limitation, any and all claims, judgment, damages, penalties, fines,
costs and expenses, liabilities and losses incurred by Sublessor or PDA or Air
Force in connection with any investigation of

 

32



--------------------------------------------------------------------------------

site conditions, or any remedial or removal action or other site restoration
work required by any federal, state or local governmental unit or other person
for or pertaining to any discharges, emissions, spills, releases, storage or
disposal of Hazardous Substances arising or resulting from any act or omission
of the Sublessee or any sublessee or assignee of the Sublessee at the Subleased
Premises after the Occupancy Date. “Occupancy Date” as used herein shall mean
the earlier of the first day of Sublessee’s occupancy or use of the Subleased
Premises or the date of execution of this Sublease. “Occupancy” or “Use” shall
mean any activity or presence including preparation and construction in or upon
the Subleased Premises.

 

The provisions of this Section shall survive the expiration or termination of
the Sublease, and the Sublessee’s obligations hereunder shall apply whenever the
Sublessor or the Air Force incurs costs or liabilities for the Sublessee’s
actions of the types described in this Article.

 

22.4. Notwithstanding any other provision of this Sublease, Sublessee and its
sublessees and assignees do not assume any liability or responsibility for
environmental impacts and damage caused by the use by the Air Force of Hazardous
Substances on any portion of the Airport, including the Subleased Premises. The
Sublessee and its sublessees and assignees have no obligation to undertake the
defense, remediation and cleanup, including the liability and responsibility for
the costs of damages, penalties, legal and investigative services solely arising
out of any claim or action in existence now, or which may be brought in the
future by any person, including governmental units against the Air Force,
because of any use of, or release from, any portion of the Airport (including
the Subleased Premises) of any Hazardous Substances prior to the Occupancy Date.

 

22.5. As used in this Sublease, the term “Hazardous Substances” means any
hazardous or toxic substance, material or waste, oil or petroleum product, which
is or becomes regulated by any local governmental authority, the State of New
Hampshire or the United States Government, excluding normal office products. The
term “Hazardous Substances” includes, without limitation, any material or
substance which is (i) defined as a “hazardous waste,” under New Hampshire RSA
ch.147-A, (ii) defined as a “hazardous substance” under New Hampshire RSA
ch.147-B, (iii) oil, gasoline or other petroleum product, (iv) asbestos, (v)
listed under or defined as hazardous substance pursuant to Part Hc. P 1905
(“Hazardous Waste Rules”) of the New Hampshire Code of Administrative Rules,
(vi) designated as a “hazardous substance” pursuant to Section 311 of the
Federal Water Pollution Control Act (33 U.S.C. §1317, (vii) defined as a
“hazardous waste” pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C. §6901 et seq. (42 U.S.C. §6903), or (viii) defined
as a “hazardous substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §9601 et seq.
(42 U.S.C. §9601) and (ix) so defined in the regulations adopted and
publications promulgated pursuant to any of such laws, or as such laws or
regulations may be further amended, modified or supplemented (collectively
“Hazardous Substance Laws”).

 

As used in this Sublease, the terms “release” and “storage” shall have the
meanings provided in RSA 147-B:2, as amended, and the term “disposal” shall have
the meaning provided in RSA 147-A:2.

 

22.6. Sublessor’s rights under this Sublease and PDA’s rights under the Primary
Sublease specifically include the right for Sublessor and PDA to inspect the
Subleased Premises and any

 

33



--------------------------------------------------------------------------------

buildings or other facilities thereon for compliance with environmental, safety,
and occupational health laws and regulations, whether or not the Sublessor or
PDA is responsible for enforcing them. Such inspections are without prejudice to
the right of duly constituted enforcement officials to make such inspections.

 

22.7. Notwithstanding any other provision of this Sublease and pursuant to the
Primary Sublease, PDA is not responsible for any removal or containment of
asbestos. If Sublessee and any sublessee or assignee intend to make any
improvements or repairs that require the removal of asbestos, an appropriate
asbestos disposal plan must be incorporated in the plans and specifications. The
asbestos disposal plan shall identify the proposed disposal site for the
asbestos. In addition, non-friable asbestos which becomes friable through or as
a consequence of the activities of Sublessee will be abated by Sublessee at its
sole cost and expense. The Sublessor hereby certifies that the leased premises
and the building containing the leased premises are free of any asbestos
materials.

 

22.8. Sublessor and Sublessee acknowledge that the Airport has been identified
as a National Priority List (NPL) Site under the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) of 1980, as amended. Sublessee
acknowledges that Sublessor has provided it with a copy of the Pease Federal
Facility Agreement (“FFA”) entered into by EPA, and the Air Force on April 24,
1991, and Modification No. 1 thereto, effective March 18, 1993, agrees that it
will comply with the terms of the FFA to the extent the same may be applicable
to the Subleased Premises and that should any conflict arise between the terms
of the FFA and the provisions of this Sublease, the terms of the FFA will take
precedence. The Sublessee further agrees that the Sublessor and PDA assume no
liability to the Sublessee or any sublessee or assignee of Sublessee should
implementation of the FFA interfere with their use of the Subleased Premises.
The Sublessee and its sublessee(s) and assignee(s) shall have no claim on
account of any such interference against the Sublessor, or PDA or any officer,
agent, employee or contractor thereof, other than a claim to Sublessor for
abatement of rent.

 

22.9. The Air Force, EPA, and NHDES and their officers, agents, employees,
contractors, and subcontractors have the right, upon reasonable notice to the
Sublessee and any sublessee or assignee, to enter upon the Subleased Premises
for the purposes enumerated in this subparagraph and for such other purposes
consistent with the FFA:

 

(1) to conduct investigations and surveys, including, where necessary, drilling,
testpitting, borings and other activities related to the Pease Installation
Restoration Program (“IRP”) or the FFA;

 

(2) to inspect field activities of the Air Force and its contractors and
subcontractors in implementing the IRP or the FFA;

 

(3) to conduct any test or survey required by the EPA or NHDES relating to the
implementation of the FFA or environmental conditions at the Subleased Premises
or to verify any data submitted to the EPA or NHDES by the Air Force relating to
such conditions;

 

(4) to construct, operate, maintain or undertake any other response or remedial
action as required or necessary under the IRP or the FFA, including, but not
limited to monitoring wells, pumping wells and treatment facilities.

 

34



--------------------------------------------------------------------------------

22.10. Sublessee and its sublessees and assignees agree to comply with the
provisions of any health or safety plan in effect under the IRP or the FFA
during the course of any of the above described response or remedial actions.
Any inspection, survey, investigation, or other response or remedial action
will, to the extent practicable, be coordinated with representatives designated
by the Sublessee and any sublessee or assignee. Sublessee and any sublessee or
assignee shall have no claim on account of such entries against the State as
defined in FFA or any officer, agent, employee, contractor, or subcontractor
thereof.

 

22.11. Sublessee further agrees that in the event of any authorized sublease or
assignment of the Subleased Premises, it shall provide to the Air Force, EPA and
NHDES by certified mail a copy of the agreement of sublease or assignment of the
Subleased Premises within fourteen (14) days after the effective date of such
transaction. Sublessee may delete the financial terms and any other proprietary
information from any sublease or assignment submitted to the above mentioned
entities.

 

22.12. The Airport air emissions offsets and Air Force accumulation points for
hazardous and other wastes will not be made available to Sublessee. Sublessee
shall be responsible for obtaining from some other source(s) any air pollution
credits that may be required to offset emissions resulting from its activities
under the Sublease.

 

22.13. Any permit required under Hazardous Substance Laws for the management of
Hazardous Substances stored or generated by Sublessee or any sublessee or
assignee of Sublessee shall be obtained by Sublessee or its sublessees or
assignee and shall be limited to generation and transportation. Any violation of
this requirement shall be deemed a material breach of this Sublease. Sublessee
shall provide at its own expense such hazardous waste storage facilities,
complying with all laws and regulations, as it needs for management of its
hazardous waste.

 

22.14. Sublessee, and any sublessee or assignee of Sublessee whose operations
utilize Hazardous Substances, shall have a completed and approved plan for
responding to Hazardous Substances spills prior to commencement of operations on
the Subleased Premises. Such plan shall be independent of, but not inconsistent
with, any plan or other standard of PDA applicable to the Airport and except for
initial fire response and/or spill containment, shall not rely on use of the
Airport or Sublessor personnel or equipment. Should the Sublessor provide any
personnel or equipment, whether for initial fire response and/or spill
containment or otherwise, on request of the Sublessee, or because the Sublessee
was not, in the opinion of Sublessor, conducting timely cleanup actions, the
Sublessee agrees to reimburse the Sublessor for its costs.

 

22.15. Sublessee, and any sublessee or assignee of Sublessee, must maintain and
make available to PDA, the Air Force, EPA and NHDES all records, inspections
logs, and manifests that tract the generation, handling, storage, treatment and
disposal of hazardous waste, as well as all other records required by applicable
laws and requirements. PDA and the Air Force reserve the right to inspect the
Subleased Premises and Sublessee’s, its sublessee’s or assignee’s records for
compliance with Federal, State, local laws, regulations, and other requirements
relating to the generation, handling, storage, treatment and disposal of
hazardous waste, as well as the discharge or release of hazardous substances.
Violations may be reported by PDA and the Air Force to appropriate regulatory
agencies, as required by applicable law. The Sublessee, its sublessees or

 

35



--------------------------------------------------------------------------------

assignees shall be liable for the payment of any fines and penalties or costs
which may accrue to the United States of America or PDA as a result of the
actions of Sublessee, its sublessees or assignees, respectively.

 

22.16 Prior to the storage, mixing, or application of any pesticide, as that
term is defined under the Federal Insecticide, Fungicide, and Rodenticide Act,
the Sublessee, its sublessees and assignees shall prepare a plan for storage,
mixing and application of pesticides (“Pesticide Management Plan”). The
Pesticide Management Plan shall be sufficient to meet all applicable Federal,
State and local pesticide requirements. The Sublessee, its sublessees and
assignees shall store, mix and apply all pesticides within the Subleased
Premises only in strict compliance with the Pesticide Management Plan. The
pesticides will only be applied by a licensed applicator.

 

22.17 The Sublessee, its sublessees and assignees must notify the Sublessor and
the Site Manager of its intent to possess, store, or use any licensed or
licensable source or byproduct materials, as those terms are defined under the
Atomic Energy Act and its implementing regulations; of Sublessee’s, its
sublessees and assignees intent to possess, use or store radium; and of
Sublessee’s, its sublessees and assignees intent to possess or use any equipment
producing ionizing radiation and subject to specific licensing requirements or
other individual regulations, at lease sixty (60) days prior to the entry of
such materials or equipment upon the Airport. Upon notification, the Sublessor
and the Site Manager may impose such requirements, including prohibition of
possession, use, or storage, as deemed necessary to adequately protect health
and human environment. Thereafter, the Sublessee must notify the Sublessor and
the Site Manager of the presence of all licensed or licensable source or other
byproduct materials, of the presence of all radium, and of the presence of all
equipment producing ionizing radiation and subject to specific licensing
requirements or other individual regulation; provided, however, that the
Sublessee, its sublessees and assignees need not make either of the above
notifications to the Sublessor and the Site Manager with respect to source and
byproduct material which is exempt from regulation under the Atomic Energy Act.
The Sublessee shall not, under any circumstances, use, own, possess or allow the
presence of special nuclear material on the Subleased Premises.

 

36



--------------------------------------------------------------------------------

ARTICLE 23

 

HOLDING OVER

 

Holding Over. Any holding over by Sublessee after the expiration of the Term of
this Sublease shall be treated as a daily tenancy at sufferance at a rate equal
to the then fair rental value of the Subleased Premises but in no event less
twice the sum of (i) Basic Rent and (ii) Additional Rent in effect on the
expiration date. Sublessee shall also pay to Sublessor all damages, direct
and/or indirect (including any loss of a Sublessee or rental income), sustained
by reason of any such holding over. Otherwise, such holding over shall be on the
terms and conditions set forth in this Sublease as far as applicable. The
Sublessor may, but shall not be required to, and only on written notice to
Sublessee after the expiration of the Term hereof, elect to treat such holding
over as an extension of the Term of this Sublease for a period of up to one (1)
year, as designated by Sublessor, such extension to be on the terms and
conditions set forth in this Section.

 

ARTICLE 24

 

WAIVERS

 

Failure of Sublessor to complain of any act or omission on the part of
Sublessee, no matter how long the same may continue, shall not be deemed to be a
waiver by Sublessor of any of its rights hereunder. No waiver by Sublessor at
any time, express or implied, or any breach of any provision of this Sublease
shall be deemed a waiver of a breach of any other provision of this Sublease or
a consent of any subsequent breach of the same or any other provision. If any
action by Sublessee shall require Sublessor’s consent or approval, Sublessor’s
consent to or approval of such action on any one occasion shall not be deemed a
consent to or approval of said action on any subsequent occasion or a consent to
or approval of any other action on the same or any subsequent occasion. No
payment by Sublessee or acceptance by Sublessor of a lesser amount than shall be
due from Sublessee to Sublessor shall be deemed to be anything but payment on
account, and the acceptance by Sublessor of a check for a lesser amount with an
endorsement or statement thereon, or upon letter accompanying said check that
said lesser amount is payment in full, shall not be deemed an accord and
satisfaction, and Sublessor may accept said check without prejudice to recover
the balance due or pursue any other remedy. Any and all rights and remedies
which Sublessor may have under this Sublease or by operation of law, either at
law or in equity, upon any breach, shall be distinct, separate and cumulative,
and shall not be deemed inconsistent with each other; and no one of them,
whether exercised by Sublessor or not, shall be deemed to be in exclusion of any
other; and any two or more of all such rights and remedies may be exercised at
the same time.

 

ARTICLE 25

 

QUIET ENJOYMENT

 

Sublessor agrees that upon Sublessee’s paying the rent and performing and
observing the agreements, conditions and other provisions on its part to be
performed and observed, Sublessee shall and may peaceably and quietly have,
hold, and enjoy the Subleased Premises during the

 

37



--------------------------------------------------------------------------------

term of this Sublease without any manner of hindrance or molestation from
Sublessor or anyone claiming under Sublessor, subject, however, to the terms of
this Sublease and any instruments having a prior lien.

 

ARTICLE 26

 

FAILURE OF PERFORMANCE

 

If Sublessee shall default in the performance or observance of any agreement or
condition of this Sublease contained on its part to be performed or observed,
other than an obligation to pay money, and shall not cure such default within
fifteen (15) days after written notice from Sublessor specifying the default (or
shall not within said period commence to cure such default and thereafter
prosecute the curing of such default to completion with due diligence),
Sublessor may, at its option, without waiving any claim for damages for breach
of agreement, at any time thereafter cure such default for the account of
Sublessee, and any amount paid or any contractual liability incurred by
Sublessor in so doing shall be deemed paid or incurred for the account f
Sublessee, and Sublessee agrees to reimburse Sublessor therefor or save
Sublessor harmless therefrom; provided that Sublessor may cure any such default
as aforesaid prior to the expiration of said waiting period after notice to
Sublessee, if the curing of such default prior to the expiration of said waiting
period is reasonably necessary to protect the real estate or Sublessor’s
interest therein, or to prevent injury or damage to persons or property. If
Sublessee shall fail to reimburse Sublessor upon demand for any amount paid for
the account of Sublessee hereunder, said amount, plus interest therefrom from
the date of Sublessor’s demand at the Lease Interest Rate, shall be added to and
become due as a part of the next payment of rent due hereunder.

 

ARTICLE 27

 

INTERPRETATIONS

 

27.1. This instrument contains the entire and only agreement between the
parties, and no oral statements or representations or prior written matter not
contained in this instrument shall have any force or effect. This Sublease shall
not be modified in any way except by a writing subscribed by both parties.

 

27.2. Wherever in this Sublease it is provided that the consent or approval of
either party must be obtained in order to authorize any act or course of conduct
by the other party, the party whose consent or approval is necessary may grant
or withhold said consent or approval, except where expressly provided to the
contrary in this Sublease, at its sole and absolute discretion and with or
without explanation of the reason or reasons for granting or withholding the
same.

 

27.3. In the event of a breach of this Sublease by either party, the prevailing
party shall be entitled to reasonable attorneys fees and costs.

 

27.4 This Sublease shall be governed by the laws of the State of New Hampshire.

 

38



--------------------------------------------------------------------------------

ARTICLE 28

 

NOTICES

 

All notices and other communications authorized or required hereunder shall be
in writing and shall be given by mailing the same certified or registered mail,
return receipt requested, postage prepaid, or first class mail, postage prepaid
or by mailing the same by Express Mail or by having the same delivered by a
commercial delivery service to the following address:

 

If to Sublessor:

  

222 International, Limited Partnership

    

c/o CPManagement, Inc.

    

Three Mound Court

    

Merrimack, NH 03054

If to Sublessee:

  

Merrimack Services Corporation

    

Attn: Director of Facilities

    

730 Milford Road

    

Merrimack, NH 03054-4631

 

ARTICLE 29

 

DISPUTES AND LITIGATION

 

29.1. Except as provided below: In the event of a dispute between the parties,
it shall be a condition precedent to the initiation of any formal litigation in
a court of competent jurisdiction that the parties shall have meet face to face
in a good faith effort to resolve the dispute directly between them. In the
event that they are unsuccessful, each party agrees to submit the dispute to
alternative dispute resolution, initially by mediation, and the parties shall
equally share the expense of such mediation.

 

In the event that mediation is unsuccessful, the parties shall then submit the
dispute to arbitration (binding if the parties agree) in accordance with the
Rules of the American Arbitration Association. In the event that arbitration
fails, and provided that the parties have participated in the alternative
dispute resolution, provisions hereof in good faith, the aggrieved party may
then commence litigation.

 

29.2. The foregoing alternative dispute resolution provisions shall not apply in
the event that either party reasonably requires immediate ex parte and/or
injunctive relief from a Court of competent jurisdiction.

 

ARTICLE 30

 

MISCELLANEOUS

 

30.1. Any actions or proceedings with respect to any matters arising under or
growing out of this Sublease shall be instituted and prosecuted only in the
courts located in the State of New Hampshire. Nothing contained in this Article
or any other provision of this Sublease shall be deemed to constitute a waiver
of the sovereign immunity of the State of New Hampshire, which immunity is
hereby reserved to PDA and to the State of New Hampshire.

 

39



--------------------------------------------------------------------------------

30.2. Sublessee shall faithfully observe and comply with such rules and
regulations as the PDA may adopt for the operation of the Airport and such rules
and regulations as Sublessor may adopt for the operation of the building and lot
of which the Subleased Premises are a part, which rules and regulations are
reasonable and nondiscriminatory as well as all modifications thereof and
additions thereto. PDA shall not be responsible to Sublessee for the violation
or nonperformance by any other Sublessee of the PDA of such airport rules and
regulations, and Sublessor shall not be responsible to Sublessee for the
violation or nonperformance by any other Sublessee of Sublessor of any of such
rules and regulations pertaining to the building and the lot of which the
Subleased Premises are a part.

 

30.3. Sublessee agrees to conform to such additional provisions required, from
time to time, by the FAA (“FAA Requirements”) or its successor with respect to
the operation of the Airport, or a portion thereof. The current FAA Requirements
are attached hereto as Exhibit 9 and incorporated herein by reference.

 

30.4. This Sublease is subject and subordinate to any agreements heretofore or
hereafter made between PDA and the United States or the Air Force, the execution
of which is required to enable or permit transfer of rights or property to PDA
for airport purposes or expenditure of federal grant funds for airport
improvement, maintenance or development, including, without limitation, the
Application and Acceptance, Master Lease and FFA. Sublessee shall abide by
requirements of any agreement between PDA and the United States or the Air Force
applicable to the Subleased Premises or Sublessee’s activities at the Airport
and shall consent to amendments and modifications of this Sublease if required
by such agreements or as a condition of Sublessor’s entry into such agreements.

 

This Sublease is further subject and subordinate to the Primary Sublease between
PDA and Sublessor, and Sublessee shall abide by the provisions of the Primary
Sublease applicable to the Subleased Premises or Sublessee’s activities at the
Airport and shall consent to amendments and modifications of this Sublease if
required by the Primary Sublease.

 

30.5. Sublessee acknowledges that PDA, in its sole discretion, shall determine
and may from time to time change the routes of surface ingress and egress
connecting the Subleased Premises. PDA also reserves the right to further
develop the Airport, or such portion of the Airport as is owned or controlled by
PDA, as it sees fit, regardless of the desires or views of Sublessee and without
interference or hindrance.

 

30.6. The Sublessee herein covenants by and for itself, its heirs, executors,
administrators, and assigns, and all persons claiming under or through it, that
this Sublease is made and accepted upon and subject to the following conditions:

 

That there shall be no discrimination against or segregation of any person or
group of persons, on account of race, color, creed, national origin, or
ancestry, in the leasing, subleasing, transferring, use, occupancy, tenure, or
enjoyment of the Premises herein leased nor shall the Sublessee, or any person
claiming under or through it, establish or permit any such practice or practices
of discrimination or segregation with reference to the selection, location,
number, use, or occupancy, of tenants, lessees, sublessees, subtenants, or
vendees in the Subleased Premises herein leased.

 

40



--------------------------------------------------------------------------------

30.7. All obligations of Sublessee to indemnify, defend and hold harmless
Sublessor, PDA and the Air Force and to make any monetary payment to Sublessor,
PDA and the Air Force shall survive the termination or expiration of this
Sublease.

 

30.8. Sublessor’s Liability. (a) With respect to any services or utilities to be
furnished by Sublessor to Sublessee, Sublessor shall in no event be liable for
failure to furnish the same when prevented from doing so by force, major strike,
lockout, breakdown, accident, order or regulation of or by any governmental
authority, or failure of supply, or inability by the exercise of reasonable
diligence to obtain supplies, parts or employees necessary to furnish such
services, or because of war or other emergency, or for any cause beyond
Sublessor’s reasonable control, or for any cause due to any act or neglect of
Sublessee or Sublessee’s servants, agents, employees, licensees or any person
claiming by, through or under Sublessee; nor shall any such failure give rise to
any claim in Sublessee’s favor that Sublessee has been evicted, either
constructively or actually, partially or wholly.

 

(b) In no event shall Sublessor ever be liable to Sublessee for any loss of
business or any other indirect or consequential damages suffered by Sublessee
from whatever cause.

 

(c) With respect to any repairs or restoration which are required or permitted
to be made by Sublessor, the same may be made during normal business hours and
Sublessor shall have no liability for damages to Sublessee for inconvenience,
annoyance or interruption of business arising therefrom.

 

30.9. Rules and Regulations. Sublessee shall abide by rules and regulations set
forth in Exhibit 11 attached hereto and those rules and regulations from time to
time established by Sublessor, it being agreed that such rules and regulations
will be established and applied by Sublessor in a non-discriminatory fashion,
such that all rules and regulations shall be generally applicable to other
sublessees of the Building of similar nature to the Sublessee named herein.
Sublessor agrees to use reasonable efforts to insure that any such rules and
regulations are uniformly enforced, but Sublessor shall not be liable to
Sublessee for violation of the same by any other Sublessee or occupant of the
Building, or persons having business with them. In the event that there shall be
any conflict between such rules and regulations and the provisions of this
Sublease, the provisions of this Sublease shall control.

 

30.10. Additional Charges. If Sublessee shall fail to pay when due any sums
under this Sublease designated or payable as an additional charge, Sublessor
shall have the same rights and remedies as Sublessor has hereunder for failure
to pay Basic Rent.

 

30.11. Brokerage. Sublessee warrants and represents that Sublessee has dealt
with no broker in connection with the consummation of this Sublease other than
        (None)         (the “Broker”) and, in the event of any brokerage claims
against Sublessor predicated upon prior dealings with Sublessee, Sublessee
agrees to defend the same and indemnify Sublessor against any such claim (except
any claim by the Broker).

 

41



--------------------------------------------------------------------------------

EXECUTION

 

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Sublease
effective as of the 8 day of March, 2005.

 

222 INTERNATIONAL, LIMITED PARTNERSHIP

By:

 

/s/ Daniel L. Plummer

--------------------------------------------------------------------------------

Its:

 

Co-Manager

--------------------------------------------------------------------------------

    “Sublessor”                                 MERRIMACK SERVICES CORPORATION  
 

/s/ Robert A. Pratt

--------------------------------------------------------------------------------

By:

 

Robert A. Pratt

--------------------------------------------------------------------------------

Its:

 

Director of Facilities

--------------------------------------------------------------------------------

    “Sublessee”                                

 

STATE OF NEW HAMPSHIRE

         

: ss.

COUNTY OF [ Rockingham ]

    

 

On this 8 day of March , 2005, before me, Renee Riedel , a Notary Public in and
for said County and State, personally appeared Daniel L. Plummer , personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
Co-Manager of 222 International, Limited Partnership , and on oath stated that
he was authorized to execute this instrument and acknowledged it to be his free
and voluntary act for the uses and purposes set forth herein.

 

   

/s/ Renee Riedel

--------------------------------------------------------------------------------

           

Notary Public in and for said County and State

       

 

STATE OF [ New Hampshire ]

         

: ss.

COUNTY OF [ Hillsborough ]

    

 

On this 4 day of March , 2005, before me, Dolores Collins , a Notary Public in
and for said County and State, personally appeared [Robert A. Pratt], personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
[Director] of [Facilities] and on oath stated that he was authorized to execute
this instrument and acknowledged it to be his free and voluntary act for the
uses and purposes set forth herein.

 

   

Notary Public in and for said County and State

       

/s/ Dolores R. Collins, Hillsborough, NH

--------------------------------------------------------------------------------

   

 

42



--------------------------------------------------------------------------------

EXHIBIT 1

 

PRIMARY SUBLEASE

 

43



--------------------------------------------------------------------------------

EXHIBIT 2

 

APPLICATION AND ACCEPTANCE

 

44



--------------------------------------------------------------------------------

EXHIBIT 3

 

MASTER LEASE BETWEEN PEASE DEVELOPMENT AUTHORITY AND AIR FORCE

 

45



--------------------------------------------------------------------------------

EXHIBIT 4

 

FEDERAL FACILITIES AGREEMENT

 

46



--------------------------------------------------------------------------------

EXHIBIT 5

 

PLANS DESIGNATING THE SUBLEASED PREMISES

 

LOGO [g57170image_001.jpg]

 

 

47



--------------------------------------------------------------------------------

EXHIBIT 6

 

ALTERATIONS

 

Sublessor will provide the Subleased Premises to Sublessee in “as-is” condition
except for the following:

 

  1. Sublessor to remove walls in three offices to create an open area and
patch/paint walls, and patch ceilings as required.

 

  2. Sublessor to replace carpet in the open area.

 

  3. Relocate the doorway at existing Break Room (will require elimination of
one wing of the existing counter) and patch walls and floor were affected.

 

48



--------------------------------------------------------------------------------

EXHIBIT 7

 

LIST OF ENVIRONMENTAL LAWS AND REGULATIONS

 

Air Quality:    (a)    Clean Air Act & Amendments, 42 U.S.C. 7401-7642      (b)
   40 CFR Parts 50-52, 61, 62, 65-67, 81      (c)    RSA ch. 125-C, Air
Pollution Control, and rules adopted thereunder      (d)    RSA ch. 125-H, Air
Toxic Control Act, and rules adopted thereunder Hazardous Materials:    (a)   
Hazardous Materials Transportation Act’, 49 U.S.C. 1801-1813, and Department of
Transportation Regulations thereunder      (b)    Emergency Planning and
Community Right-To-Know Act, 42 U.S.C. 11001-11050      (c)    49 CFR Parts
100-179      (d)    40 CFR Part 302      (e)    RSA ch. 277-A, Toxic Substances
in the Workplace, and rules adopted thereunder Hazardous Waste:    (a)   
Resource Conservation and Recovery Act (RCRA) of 1976 and RCRA Amendments of
1984, 42 U.S.C. 6901-6991i      (b)    Comprehensive Environmental Response,,
Compensation, and Liability Act (CERCLA) of 1980, as amended, 42 U.S.C.
9601-9675      (c)    40 CFR Parts 260-271, 300, 302      (d)    RSA ch. 147-A,
Hazardous Waste Management and rules adopted thereunder Water Quality:    (a)   
Federal Water Pollution Control Act (Clean Water Act) and Amendments, 33 U.S.C.
1251-1387      (b)    Safe Drinking Water Act, as amended, 42 U.S.C.
300f-300j-26 40 CFR Title 100-143, 401 and 403      (c)    RSA ch. 146-A, Oil
Spillage in Public Waters, and rules adopted thereunder      (d)    RSA ch. 485,
New Hampshire Safe Drinking Water Act, and rules adopted thereunder      (e)   
RSA ch. 485-A, Pollution and Waste Disposal, and rules adopted thereunder

 

49



--------------------------------------------------------------------------------

EXHIBIT 8

 

CERTIFICATE OF GOOD STANDING

 

TO BE PROVIDED BY SUBLESSEE.

 

50



--------------------------------------------------------------------------------

EXHIBIT 9

 

SUBLEASE PROVISIONS REQUIRED BY

THE FEDERAL AVIATION ADMINISTRATION

 

1. Sublessee, for himself, his heirs, personal representatives, successors in
interest, and assigns, as a part of the consideration hereof, does hereby agree
that in the event facilities are constructed, maintained, or otherwise operated
on the Subleased Premises, for a purpose for which a United States Department of
Transportation (“DOT”) program or activity is extended or for another purpose
involving the provision of similar services or benefits, Sublessee shall
maintain and operate such facilities and services in compliance with all other
requirements imposed pursuant to Title 49, Code of Federal Regulations, DOT,
Subtitle A, Office of the Secretary, Part 21, Nondiscrimination in Federally
Assisted Programs of the Department of Transportation Effectuation of Title VI
of the Civil Rights Act of 1964, and as said Regulations may be amended.

 

2. Sublessee, for himself, his personal representative, successors in interest,
and assigns, as a part of the consideration hereof, does hereby agree that: (i)
no person on the grounds of race, color, or national origin shall be excluded
from participation in, denied the benefits of, or otherwise be subjected to
discrimination in the use of said facilities; (ii) that in the construction of
any improvements on, over, or under such land and the furnishing of services
thereon, no person on the grounds of race, color, or national origin shall be
excluded from participation in, denied the benefits of, or otherwise be excluded
from participation in, denied the benefits of, or otherwise be subject to
discrimination; and (iii) that the Sublessee shall use the premises in
compliance with all other requirements imposed by or pursuant to Title 49, Code
of Federal Regulations, Department of Transportation, Subtitle A, Office of the
Secretary, Part 21, Nondiscrimination in Federally-Assisted Programs of the
Department of Transportation Effectuation of Title VI of the Civil Rights Act of
1964, and as said Regulation may be amended.

 

3. That in the event of breach of any of the above nondiscrimination covenants,
Sublessor shall have the right to terminate the Sublease, and to reenter and
repossess said land and the facilities thereon, and hold the same as if said
lease, had never been made or issued. This provision does not become effective
until the procedures of 49 CFR Part 21 are allowed and completed including
expiration of appeal rights.

 

4. Sublessee shall furnish its accommodations and/or services on a fair, equal
and not unjustly discriminatory basis to all users thereof and it shall charge
fair, reasonable and not unjustly discriminatory prices for each unit or
service; PROVIDED THAT the Sublessee may be allowed to make reasonable and
nondiscriminatory discounts, rebates or other similar type of price reductions
to volume purchasers.

 

5. Non-compliance with Provision 4 above shall constitute a material breach
thereof and in the event of such noncompliance Sublessor shall have the right to
terminate this Sublease, and the estate hereby created without liability
therefore or at the election of the Sublessor or the United States either or
both of Sublessor or the United States shall have the right to judicially
enforce provisions.

 

6. Sublessee agrees that it shall insert the above five provisions in any lease
agreement, by which said Sublessee grants a right or privilege to any person,
firm or corporation to render accommodations and/or services to the public on
the Subleased Premises.

 

51



--------------------------------------------------------------------------------

7. Sublessee assures that it will undertake an affirmative action program as
required by 14 CFR Part 152, Subpart E, to insure that no person shall on the
grounds of race, creed, color, national origin, or sex be excluded from
participating in any employment activities covered in 14 CFR Part 152, Subpart
E. Sublessee assures that no person shall be excluded on these grounds from
participating in or receiving the services or benefits of any program or
activity covered by this subpart. Sublessee assures that it will require that
its covered suborganizations provide assurance to the Sublessor, that they
similarly will undertake affirmative action programs and that they will require
assurances from their suborganizations, as required by 14 CFR Part 152, Subpart
E, to the same effect.

 

8. Sublessor reserves the right to further develop or improve the landing area
of the airport as it sees fit, regardless of the desires or view of the
Sublessee and without interference or hindrance.

 

9. Sublessor reserves the right, but shall not be obligated to the Sublessee to
maintain and keep in repair the landing area of the airport and all
publicly-owned facilities of the airport, together with the right to direct and
control all activities of the Sublessee in this regard.

 

10. This Sublease shall be subordinate to the provisions and requirements of any
existing or future agreement between the Sublessor and the United States,
relative to the development, operation or maintenance of the airport.

 

11. There is hereby reserved to Sublessor, its successors and assigns, for the
use and benefit of the public, a right of flight for the passage of aircraft in
the airspace above the surface of the Subleased Premises. This public right of
flight shall include the right to cause in said airspace any noise inherent in
the operation of any aircraft used for navigation or flight through the said
airspace or landing at, taking off from or operation on the airport.

 

12. Sublessee agrees to comply with the notification and review requirements
covered in Part 77 of the Federal Aviation Regulations in the event future
construction of building is planned for the Subleased Premises, or in the event
of any planned modification or alteration of any present or future building or
structure situated on Subleased Premises.

 

13. Sublessee, by accepting this Sublease expressly agrees for itself, its
successors and assigns that it shall not erect nor permit the erection of any
structure or object nor permit the growth of any tree on the land leased
hereunder above the mean sea level elevation of [            ] feet. In the
event the aforesaid covenants are breached, Sublessor reserves the right to
enter upon the Premises and to remove the offending structure or object and cut
the offending tree, all of which shall be at the expense of the Sublessee.

 

14. Sublessee, by accepting this Sublease, agrees for itself, its successors and
assigns that it will not make use of the Subleased Premises in any manner which
might interfere with the landing and taking off of aircraft from the airport or
otherwise constitute a hazard. In the event the aforesaid covenant is breached,
Sublessor reserves the right to enter upon the Subleased Premises, and cause the
abatement of such interference at the expense of the Sublessee.

 

15. It is understood and agreed that nothing herein contained shall be construed
to grant or authorize the granting of an exclusive right within the meaning of
Section 308a of the Federal Aviation Act of 1958 (49 U.S C. 1349a).

 

52



--------------------------------------------------------------------------------

16. This Sublease and all the provisions hereof shall be subject to whatever
right the United States Government now has or in the future may have or acquire,
affecting the control, operation, regulation and taking over of said airport or
the exclusive or non-exclusive use of the airport by the United States during
the time of war or national emergency.

 

53



--------------------------------------------------------------------------------

EXHIBIT 10

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of the      day                     , 2002 by and between BEAR,
STEARNS FUNDING, INC., having an address at 245 Park Avenue, New York, New York
10167 (“Lender”) and «Company», having an address at «Address1», «City», «State»
«Zip» (“Tenant”).

 

RECITALS:

 

A. Tenant is the holder of a leasehold estate in a portion of the property known
as 222 International Drive, located at Pease International Tradeport,
Portsmouth, New Hampshire, as more particularly described on Schedule A (the
“Property”) under and pursuant to the provisions of a certain lease dated
«LeaseDate» between, 222 International, Limited Partnership as landlord
(“Landlord”) and Tenant or its predecessor in interest, as tenant (as amended
through the date hereof, the “Lease”);

 

B. The Property is or is to be encumbered by one or more mortgages, deeds of
trust, deeds to secure debt or similar security agreements (collectively, the
“Security Instrument”) from Landlord, or its successor in interest, in favor of
Lender; and

 

C. Tenant has agreed to subordinate the Lease to the Security Instrument and to
the lien thereof and Lender has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereto mutually agree as follows:

 

1. Subordination. The Lease shall be subject and subordinate in all respects to
the lien and terms of the Security Instrument, to any and all advances to be
made thereunder and to all renewals, modifications, consolidations, replacements
and extensions thereof.

 

2. Nondisturbance. So long as Tenant pays all rents and other charges as
specified in the Lease and is not otherwise in default (beyond applicable notice
and cure periods) of any of its obligations and covenants pursuant to the Lease,
Lender agrees for itself and its successors in interest and for any other person
acquiring title to the Property through a foreclosure (an “Acquiring Party”),
that Tenant’s possession of the premises as described in the Lease will not be
disturbed during the term of the Lease, as said term may be extended pursuant to
the terms of the Lease or as said premises may be expanded as specified in the
Lease, by reason of a foreclosure. For purposes of this agreement, a
“foreclosure” shall include (but not be limited to) a sheriff’s or trustee’s
sale under the power of sale contained in the Security Instrument, the
termination of any superior lease of the Property and any other transfer of the
Landlord’s interest in the Property under peril of foreclosure, including,
without limitation to the generality of the foregoing, an assignment or sale in
lieu of foreclosure.

 

3. Attornment. Tenant agrees to attorn to, accept and recognize any Acquiring
Party as the landlord under the Lease pursuant to the provisions expressly set
forth therein for the then remaining balance of the term of the Lease, and any
extensions thereof as made pursuant to the Lease. The foregoing provision shall
be self-operative and shall not require the execution of any further instrument
or agreement by Tenant as a condition to its effectiveness. Tenant agrees,
however, to execute and deliver, at any time and from time to time, upon the
request of the Lender or any Acquiring Party any reasonable instrument which may
be necessary or appropriate to evidence such attornment.

 

54



--------------------------------------------------------------------------------

4. No Liability. Notwithstanding anything to the contrary contained herein or in
the Lease, it is specifically understood and agreed that neither the Lender, any
receiver nor any Acquiring Party shall be:

 

(a) liable for any act, omission, negligence or default of any prior landlord
(other than to cure defaults of a continuing nature with respect to the
maintenance or repair of the demised premises or the Property); provided,
however, that any Acquiring Party shall be liable and responsible for the
performance of all covenants and obligations of landlord under the Lease
accruing from and after the date that it takes title to the Property; or

 

(b) except as set forth in (a), above, liable for any failure of any prior
landlord to construct any improvements;

 

(c) subject to any offsets, credits, claims or defenses which Tenant might have
against any prior landlord; or

 

(d) bound by any rent or additional rent which is payable on a monthly basis and
which Tenant might have paid for more than one (1) month in advance to any prior
landlord; or

 

(e) be liable to Tenant hereunder or under the terms of the Lease beyond its
interest in the Property.

 

(f) liable or responsible for or with respect to the retention, application and
or/return to the Tenant of any security deposit paid to Borrower or any prior
Landlord, unless and until Lender or such Acquiring Party has actually received
for its own account as landlord the full amount of such security deposit.

 

Notwithstanding the foregoing, Tenant reserves its rights to any and all claims
or causes of action against such prior landlord for prior losses or damages and
against the successor landlord for all losses or damages arising from and after
the date that such successor landlord takes title to the Property.

 

5. Rent. Tenant has notice that the Lease and the rents and all other sums due
thereunder have been assigned to Lender as security for the loan secured by the
Security Instrument. In the event Lender notifies Tenant of the occurrence of a
default under the Security Instrument and demands that Tenant pay its rents and
all other sums due or to become due under the Lease directly to Lender, Tenant
shall honor such demand and pay its rent and all other sums due under the Lease
directly to Lender or as otherwise authorized in writing by Lender. Landlord
hereby irrevocably authorizes Tenant to make the foregoing payments to Lender
upon such notice and demand.

 

6. Lender to Receive Notices. Tenant shall notify Lender of any default by
Landlord under the Lease which would entitle Tenant to cancel the Lease, and
agrees that, notwithstanding any provisions of the Lease to the contrary, no
notice of cancellation thereof shall be effective unless Lender shall have
received notice of default giving rise to such cancellation and shall have
failed within sixty (60) days after receipt of such notice to cure such default,
or if such default cannot be cured within sixty (60) days, shall have failed
within sixty (60) days after receipt of such notice to commence and thereafter
diligently pursue any action necessary to cure such default.

 

7. NOTICES. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) one (1) Business Day
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent

 

55



--------------------------------------------------------------------------------

by registered or certified mail, postage prepaid, return receipt requested,
addressed to the receiving party at its address set forth above, and:

 

if to Tenant, to

the attention of: _Corporate Counsel and to the Director of Facilities

if to Lender:

to the attention of:

  

Bear Stearns Funding, Inc.

    

its successors and/or assigns

    

245 Park Avenue

    

New York, NY 10167

    

Attention:    J. Christopher Hoeffel

 

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Paragraph 7, the term “Business Day”
shall mean any day other than Saturday, Sunday or any other day on which banks
are required or authorized to close in New York, New York.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

8. Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the respective parties. In addition, Tenant
acknowledges that all references herein to Landlord shall mean the owner of the
landlord’s interest in the Lease, even if said owner shall be different than the
Landlord named in the Recitals.

 

9. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER:

BEAR, STEARNS FUNDING, INC., a Delaware

corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

TENANT: «Company»

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

The undersigned as the Landlord named in the Recitals or as

successor thereto hereby accepts and agrees to be

bound by the provisions of Paragraph 5 hereof.

222 International, Limited Partnership, a

Delaware Limited Partnership

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

         

 

57



--------------------------------------------------------------------------------

STATE OF [                                        ]

 

COUNTY OF [                                        ]

 

On this the      day of             , 2002, before me, the undersigned officer,
personally appeared                                     , who acknowledged
himself to be the                                      of Bear Stearns Funding,
Inc., and that he as such                                         , being
authorized so to do, executed the foregoing instrument for the purposes therein
contained on behalf of the bank.

 

 

--------------------------------------------------------------------------------

Notary Public/Justice of the Peace

Print Name:

My Commission Expires:

 

STATE OF [                                        ]

 

COUNTY OF [                                        ]

 

On this the      day of             , 2002, before me, the undersigned officer,
personally appeared,                                         , the duly
authorized                                          of
                                    , a                                      who
acknowledged that he executed the foregoing on behalf of the said company.

 

Notary Public/Justice of the Peace

Print Name:

My Commission Expires:

 

STATE OF NEW HAMPSHIRE

COUNTY OF ROCKINGHAM

 

On this the      day of             , 2002, before me, the undersigned officer,
personally appeared,                                         , the duly
authorized Managing Partner of 222 International, Limited Partnership, a
Delaware Limited Partnership, who acknowledged that he executed the foregoing on
behalf of the said limited partnership.

 

Notary Public/Justice of the Peace

Print Name:

My Commission Expires:

 

58



--------------------------------------------------------------------------------

EXHIBIT 11

RULES AND REGULATIONS

 

1. Except as specifically provided in the Sublease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice shall be installed or displayed on any part of the outside or inside of
the building or Project without the prior written consent of Sublessor.
Sublessor shall have the right to remove, at Sublessee’s expense and without
notice, any sign installed or displayed in violation of this rule. All approved
signs or lettering on doors and walls shall be printed, painted, affixed or
inscribed at the expense of Sublessee by a person approved by Sublessor.

 

2. If Sublessor objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises, or placed on any windowsill, which is
visible from the exterior of the Premises, Sublessee shall immediately
discontinue such use. Sublessee shall not place anything against or near glass
partitions or doors or windows, which may appear unsightly from outside the
Premises.

 

3. Sublessee shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, escalators or stairways of the Project. The halls,
passages, exits, entrances, shopping malls, elevators, escalators and stairways
are not open to the general public, but are open, subject to reasonable
regulations, to Sublessee’s business invitees. Sublessor shall in all cases
retain the right to control and prevent access thereto of all persons whose
presence in the judgment of Sublessor would be prejudicial to the safety,
character, reputation and interest of the Project and its Sublessees: provided
that nothing herein contained shall be construed to prevent such access to
persons with whom any Sublessee normally deals in the ordinary course of its
business, unless such persons are engaged in illegal or unlawful activities. No
Sublessee and no employee or invitee of any Sublessee shall go upon the roof(s)
of the Project.

 

4. The directory of the building or Project, if any, will be provided
exclusively for the display of the name and location of Sublessees only and
Sublessor reserves the right to exclude any other names therefrom.

 

5. Sublessor will furnish Sublessee, free of charge, with two keys to each door
lock in the Premises. Sublessor may make reasonable charge for any additional
keys. Sublessee shall not make or have made additional keys, and Sublessee shall
not alter any lock or install a new additional lock or bolt on any door of its
Premises. Sublessee, upon the termination of its tenancy, shall deliver to
Sublessor the keys of all doors which have been furnished to Sublessee, and in
the event of loss of any keys so furnished, shall pay Sublessor therefor.

 

6. If Sublessee requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with, Sublessor’s instructions in
their installation.

 

7. No deliveries shall be made which impede or interfere with other Sublessees
or the operation of the building.

 

8. Sublessee shall not place a load upon any floor of the Premises, which
exceeds the load per square foot, which such floor was designed to carry and
which is allowed by law. Sublessor shall have the right to prescribe the weight,
size and position of all equipment; materials, furniture or other property
brought into the building. Heavy objects shall, if necessary by Sublessor, stand
on such platforms as determined by Sublessor to be necessary to properly
distribute the weight, which platforms shall be provided at Sublessee’s expense.
Business machines and mechanical

 

59



--------------------------------------------------------------------------------

equipment belonging to Sublessee, which cause noise or vibration that may be
transmitted to the structure of the building or to any space therein to such a
degree as to be objectionable to Sublessor or to any Sublessees in the building,
shall be placed and maintained by Sublessee, at Sublessee’s expense, on
vibration eliminators or other devices sufficient to eliminate noise or
vibration. The persons employed to move such equipment in or out of the building
must be acceptable to Sublessor. Sublessor will not be responsible for loss of,
or damage to, any such equipment or other property from any cause, and all
damage done to the building by maintaining or moving such equipment or other
property shall be repaired at the expense of Sublessee.

 

9. Sublessee shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Sublessee shall
not use or permit to be used in the Premises any foul or noxious gas or
substance, or permit or allow the Premises to be occupied or used in a manner
offensive or objectionable to Sublessor or other occupants of the building by
reason of noise, odors or vibrations, nor shall Sublessee bring into or keep in
or about the Premises any birds or animals.

 

10. Sublessee shall not use any method of heating or air conditioning other than
that supplied by Sublessor, unless industry standard supplemental heating or
cooling.

 

11. Sublessor reserves the right, exercisable without notice and without
liability to Sublessee, to change the name and street address of the building.

 

12. Sublessee shall close and lock the doors of its Premises and entirely shut
off all water faucets or other apparatus, and electricity, gas or air outlets
before Sublessee and its employees leave the Premises. Sublessee shall be
responsible for any damage or injuries sustained by other Sublessees or
occupants of the building or by Sublessor for noncompliance with this rule.

 

13. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the Sublessee who, or whose employees or invitees shall have caused
it.

 

14. Sublessee shall not sell, or permit the sale at retail of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises. Sublessee shall not make nay room-to-room
solicitation of business from other Sublessees in the Project. Sublessee shall
not use the Premises for any business or activity other than that specifically
provided for in Sublessee’s Sublease.

 

15. Sublessee shall not install any radio or television antenna, loudspeaker or
other devices on the roof(s) or exterior walls of the building or Project.
Sublessee shall not interfere with radio or television broadcasting or reception
from or in the Project or elsewhere.

 

16. Sublessee shall not mark, drive nails, screw or drill into the partitions,
woodwork or plaster or in any way deface the Premises or any part thereof,
except in accordance with the provisions of the Sublease pertaining to
alterations. Pictures, artwork and bulletin boards may be hung provided proper
materials are used. Sublessor reserves the right to direct electricians as to
where and how telephones and telegraph wires are to be introduced to the
Premises. Sublessee shall not cut or bore holes for wires. Sublessee shall not
affix any floor covering to the floor of the Premises in any manner except as
approved by Sublessor. Sublessee shall repair any damage resulting from
noncompliance with this rule.

 

60



--------------------------------------------------------------------------------

17. Sublessee shall not install, maintain or operate upon the Premises any
vending machines without the written consent of Sublessor.

 

18. Canvassing, soliciting and distribution of handbills or any other written
material and peddling in the Project are prohibited, and Sublessee shall
cooperate to prevent such activities.

 

19. Sublessor reserves the right to exclude or expel from the Project any person
whom, in Sublessor’s judgement, is intoxicated or under the influence of liquor
or drugs or who is in violation of any of the Rules and Regulations of the
Building.

 

20. No cooking shall be done or permitted on the Premises without Sublessor’s
consent, except that use by Sublessee of Underwriters’ Laboratory approved
equipment for brewing coffee, tea, hot chocolate and similar beverages or use of
microwave ovens for employee use shall be permitted, provided that such
equipment and use is in accordance with all applicable, federal, state, county
and city laws, codes, ordinances, rules and regulations.

 

21. Without the written consent of Sublessor, Sublessee shall not use the name
of the building or Project in connection with or in promoting or advertising the
business of Sublessee except as Sublessee’s address.

 

22. Sublessee shall comply with all safety, fire protection and evacuation
procedures and regulations established by Sublessor or any governmental agency.

 

23. Sublessee assumes any and all responsibility for protecting its Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

 

24. Sublessee’s requirements will be attended to only upon appropriate
application to the Project management office by an authorized individual.
Employees of Sublessor shall not perform any work or do anything outside of
their regular duties unless under special instructions from Sublessor, and no
employee of Sublessor will admit any person (Sublessee or otherwise) to any
office without specific instructions from Sublessor.

 

25. Sublessor may waive any one or more of these Rules and Regulations for the
benefit of Sublessee or any other Sublessee, but no such waiver by Sublessor
shall be construed as a waiver of such Rules and Regulations in favor of
Sublessee or any other Sublessee, nor prevent Sublessor from thereafter
enforcing any such Rules and Regulations against any or all of the Sublessees of
the Project.

 

26. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend in whole or in part, the terms, covenants,
agreements and conditions of the Sublease.

 

27. Sublessor reserves the right to make such other and reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for safety and
security, for care and cleanliness of the Project and for the preservation of
good order therein. Sublessee agrees to abide by all such Rules and Regulations
herein above stated and any additional rules and regulations which are adopted.

 

28. Sublessee shall be responsible for the observance of all the foregoing rules
by Sublessee’s employees, agents, clients, customers, invitees and guests.

 

61



--------------------------------------------------------------------------------

EXHIBIT 12

 

2005 ESTIMATED COMMON AREA MAINTENANCE & REAL ESTATE TAXES

 

EXPENSE CATAGORY

--------------------------------------------------------------------------------

   AMOUNT


--------------------------------------------------------------------------------

   PRICE PER SQUARE FOOT


--------------------------------------------------------------------------------

ELECTRICITY COMMON

   $5,843.98    $0.09

WATER & SEWER

   $7,426.05    $0.12

GAS/PROPANE COMMON

   $0.00    $0.00

LANDSCAPING

   $16,294.26    $0.26

TRASH REMOVAL

   $5,165.95    $0.08

CLEANING - COMMON AREA

   $0.00    $0.00

CLEANING - OTHER

   $0.00    $0.00

ELECTRICAL

   $500.00    $0.01

HVAC

   $9,000.00    $0.14

PLUMBING

   $500.00    $0.01

EXTERMINATING

   $0.00    $0.00

MECHANICAL

   $0.00    $0.00

SUPPLIES

   $1,000.00    $0.02

LABOR

   $5,500.00    $0.09

PAINTING

   $1,000.00    $0.02

SNOW REMOVAL

   $12,914.87    $0.21

FIRE/LIFE SAFETY

   $500.00    $0.01

PARKING LOT

   $688.79    $0.01

ROOF REPAIR

   $0.00    $0.00

WINDOW WASHING

   $1,119.29    $0.02

DOORS/LOCKS/KEYS

   $500.00    $0.01

OTHER

   $600.00    $0.01

LAND RENT

   $85,686.00    $1.37

INSURANCE

   $6,506.94    $0.10

MANAGEMENT FEES

   $29,102.00    $0.47

GENERAL & ADMIN

   $1,560.00    $0.02     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

TOTAL EXPENSES

   $191,408.13    $3.06

REAL ESTATE TAXES

   $67,597.00    $1.08

TOTAL CAM & TAX

   $259,005.13    $4.14

 

62